 

Exhibit 10.1

 

Execution Version 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement, dated as of February 6, 2020 (the “Effective
Date”), by and between Assertio Therapeutics, Inc., a Delaware corporation
(“Seller”) and Collegium Pharmaceutical, Inc., a Virginia corporation
(“Purchaser”).

 

RECITALS:

 

WHEREAS, Seller, directly and indirectly through certain of its Affiliates, is
in the business of researching, developing, manufacturing or having made,
marketing, distributing and selling, as the case may be, products (including
pharmaceutical drugs) for use by professional health care providers;

 

WHEREAS, Seller has an exclusive royalty bearing license to commercialize the
products set forth on Section 1(a) of the Disclosure Schedules (the “Products”)
in the United States, a non-exclusive royalty bearing license to manufacture the
Products for commercialization in the United States and a non-exclusive royalty
bearing license to conduct certain activities necessary to obtain, and to seek
to obtain, regulatory approval of the Products in the United States pursuant to
that certain License Agreement (U.S.), effective as of January 13, 2015, by and
among Grünenthal GmbH (“Grünenthal”), Janssen Research & Development, LLC
(“Janssen”) and Seller (the “License”);

 

WHEREAS, Seller and Purchaser are parties to that certain Commercialization
Agreement, by and among Seller, Purchaser and Collegium NF, LLC, dated as of
December 4, 2017, as amended (the “Commercialization Agreement”), pursuant to
which, among other things, Seller granted to Purchaser certain commercialization
rights with respect to the Products and Purchaser acquired from Seller certain
assets and assumed certain liabilities with respect to the Products;

 

WHEREAS, Purchaser and Seller now desire to terminate the Commercialization
Agreement in accordance with the terms set forth herein and Seller desires to
sell (or to cause to be sold), and Purchaser desires to purchase, certain rights
and assets related to the Products, including Seller’s rights under the License,
and Purchaser is willing to assume certain duties, liabilities and obligations
related to the Products, including certain duties, liabilities and obligations
under the License, in each case, upon the terms and subject to the conditions
set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the Parties hereby agree
as follows:

 



 

 

 

Article I
DEFINITIONS AND TERMS

 

Section 1.01        Definitions. As used in this Agreement, the following terms
shall have the meanings set forth or as referenced below:

 

“Accounts Payable” shall mean all invoices, bills, accounts payable or other
trade payables due and owed to any third party arising out of or in connection
with the Products by Seller and the Divesting Entities and any of their
respective Affiliates at or prior to the Cutoff Time.

 

“Accounts Receivable” shall mean all accounts receivable, notes receivable and
other indebtedness due and owed to Seller and its Affiliates, including amounts
owed by Purchaser or any of its Affiliates arising or held in connection with
the sale of the Products at or prior to the Cutoff Time.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, “control” of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise and, in any event
and, without limitation of the previous sentence, any Person owning more than
fifty percent (50%) or more of the voting securities of another Person shall be
deemed to control that Person.

 

“Agreement” shall mean this Asset Purchase Agreement, including all Disclosure
Schedules and Exhibits attached hereto, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

 

“API” shall mean the active pharmaceutical ingredient of the Products.

 

“Business” shall mean the business, activities and operations of Seller and the
Divesting Entities solely with respect to the Products, as conducted by Seller
and the Divesting Entities since January 9, 2018. For the avoidance of doubt,
“Business” shall not include any activities and operations with respect to the
Business conducted exclusively by Purchaser pursuant to the Commercialization
Agreement.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York City, New York are authorized or obligated by law or
executive order to close.

 

“Closing” shall mean the consummation of the Transactions pursuant to the terms
of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Commercialization Agreement Assumed Liabilities” means the Assumed Liabilities
(as defined in the Commercialization Agreement).

 

“Commercialization Agreement Retained Liabilities” means the Retained
Liabilities as defined in Section 1.174 of the Commercialization Agreement, but
excluding Sections 1.174(a) (Retained Post-Marketing Commitments) and 1.174(b)
(ANDA Litigation) of such definition for purposes hereunder.

 



-2-

 

 

“Competition Laws” shall mean Laws of any jurisdiction that are designed or
intended to prohibit, restrict or regulate actions that may have the purpose or
effect of creating a monopoly, lessening competition or restraining trade,
including the HSR Act.

 

“Confidential Information” shall mean all confidential or proprietary
information in the possession of Seller or its Affiliates relating to Purchaser
or its Affiliates, the Business, the Products, the Purchased Assets or the
Assumed Liabilities, including (a) information and data relating to sales,
advertising, manufacturing, packaging, distribution, detailing, marketing,
strategic plans, costs, development, commercialization, technology or formulae,
(b) without limiting the generality of the foregoing, copies of any Product
Books and Records retained pursuant to Section 2.01(d) and (c) Know-How.
“Confidential Information” shall not include any information that (i) was
publicly available prior to the date of this Agreement or hereafter becomes
publicly available not as a result of any breach of this Agreement by Seller or
any of its Affiliates (or their Representatives) or (ii) becomes available on a
non-confidential basis to Seller or its Affiliates from a Person (other than
Seller or any of its Affiliates) that is not subject to any legally binding
obligation to keep such information confidential.

 

“Contract” shall mean all legally binding contracts, agreements, arrangements,
leases and subleases (including leases and subleases of real property),
licenses, commitments, notes, bonds, mortgages, indentures, sales and purchase
orders, other instruments and other undertakings of any kind, whether written or
oral.

 

“Control” shall mean ownership or possession (including through control of an
Affiliate or through an agreement with an Affiliate or third party) of the right
or ability to assign or to grant a license or sublicense of specified
intellectual property rights (such as know-how) without violating the terms of
any agreement or other arrangement with any third party.

 

“Cutoff Time” shall mean 12:01 a.m. on the Closing Date.

 

“DEA” shall mean the United States Drug Enforcement Agency.

 

“Deerfield Facility” means that certain Note Purchase Agreement (as amended),
dated March 12, 2015, among Seller and Deerfield Private Design Fund III, L.P.,
Deerfield Partners, L.P., Deerfield International Master Fund, L.P., Deerfield
Special Situations Fund, L.P., Deerfield Private Design Fund II, L.P., Deerfield
Private Design International II, L.P., BioPharma Secured Investments III
Holdings Cayman LP, Inteligo Bank Ltd. and Phemus Corporation (collectively, the
Purchasers) and Deerfield Private Design Fund III, L.P., as collateral agent.

 

“Divesting Entities” shall mean, collectively, all Affiliates of Seller that
have any right, title or interest in, to or under the Purchased Assets.

 

“Environmental Laws” shall mean all Laws related to the protection of the
environment or human health and safety or the release, presence of, exposure to,
or the management, manufacture, use, containment, storage, recycling,
reclamation, monitoring, reuse, treatment, generation, discharge,
transportation, processing, production, disposal, leaching, migration, emission
or remediation of any contaminant or pollutant, toxic, radioactive or hazardous
waste, chemical, substance, material or constituent.

 



-3-

 

 

“Estimated Purchase Price” shall mean (a) the Base Purchase Price plus (b) the
Estimated Inventories Value, and minus (c) the Estimated Commercialization
Agreement Payment Value.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean any other person or entity under common control
with Seller within the meaning of Section 414(b), (c), (m) or (o) of the Code
and the regulations issued thereunder.

 

“FDA” shall mean the United States Food and Drug Administration, and any
successor agency having substantially the same functions.

 

“Financing Sources” means the Notes Offering Commitment Party and other Persons
that have committed to provide or arrange, or have otherwise entered into
agreements in connection with the Financing or alternative notes offering or
debt financings in connection with the Transactions contemplated hereby,
including the parties named in the Notes Offering Commitment Letter and the Loan
Agreement, respectively, as underwriters, placement agents, purchasers and
lenders, and any joinder agreements or other credit agreements entered into
pursuant thereto or related thereto, in each case together with their respective
Affiliates and their and their Affiliates’ respective officers, directors,
employees, partners, controlling parties, advisors, agents.

 

“Food and Drugs Act” shall mean Federal Food, Drug and Cosmetic Act of 1938.

 

“Fundamental Representations” shall mean the representations and warranties (a)
of Seller contained in Section 4.01 (Organization), Section 4.02 (Authority;
Binding Effect), Section 4.03 (Non-Contravention) (solely with respect to clause
(a) thereof), Section 4.10 (Purchased Assets; Sufficiency of Assets) and Section
4.13 (Brokers) and (b) of Purchaser contained in Section 5.01 (Organization),
Section 5.02 (Authority; Binding Effect), Section 5.03 (Non-Contravention)
(solely with respect to clause (a) thereof) and Section 5.08 (Brokers).

 

“GAAP” shall mean accounting principles and practices generally accepted in the
United States of America, as in effect on the Effective Date.

 

“Governmental Authority” shall mean any supranational, national, federal,
provincial, state or local judicial (including any arbitration panel),
legislative, executive or regulatory authority, agency, commission, body or
instrumentality, including the FDA, DEA and any comparable agency in any
jurisdiction other than the United States, or quasi-governmental,
self-regulatory organization, commission, body, authority or agency.

 

“Governmental Authorizations” shall mean all licenses, permits, clearances,
variances, exemptions, Governmental Orders, registrations, certificates and
other authorizations, consents and approvals owned or controlled by Seller and
the Divesting Entities relating to the Products.

 

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
consent decree, decision, ruling, subpoena, verdict, injunction, stipulation,
determination, agreement or award entered, issued, made or rendered by or with
any Governmental Authority, which for the avoidance of doubt excludes any
regulations or rule-making.

 



-4-

 

 

“Health Laws” shall mean any Law the stated purpose of which is to ensure the
safety, efficacy and quality of medicines by regulating the quality, identity,
strength, purity, safety, efficacy, testing, sale or distribution, sale, import
or export, good laboratory practices, good clinical practices, investigational
use, product marketing authorization, manufacturing compliance and approval,
good manufacturing practices, labeling, advertising, safety surveillance,
including the relevant provisions of the CDAPCA, CSA, PPACA, Food and Drugs Act,
and applicable regulations promulgated thereunder by the FDA, DEA or other
applicable Governmental Authority.

 

“HSR Act” shall mean the U.S. Hart-Scott-Rodino Antitrust Improvements Act of
1976.

 

“IND” shall mean an Investigational New Drug Application as defined by the FDA.

 

“Income Tax” or “Income Taxes” shall mean all Taxes based upon, measured by, or
calculated with respect to (a) gross or net income or gross or net receipts of
profits (including, but not limited to, any capital gains, minimum taxes and any
Taxes on items of tax preference, but not including sales, use, goods and
services, real or personal property transfer or other similar Taxes), (b)
multiple bases (including, but not limited to, corporate franchise, doing
business or occupation Taxes) if one or more of the bases upon which such Tax
may be based upon, measured by, or calculated with respect to, is described in
clause (a) above, or (c) withholding taxes measured by, or calculated with
respect to, any payments or distributions (other than wages).

 

“Infringement” shall mean direct or indirect infringement, misappropriation or
other unauthorized use (including unfair trade practice or unfair competition
under applicable Law) by any Person.

 

“Inventories” shall mean the active pharmaceutical ingredient, work-in-process,
components, packaging, and finished goods inventory of the Products for sale or
non-commercial use (e.g., validation) in the United States owned or held for use
by Seller or any of its Affiliates and as of the Cutoff Time, as described in
general terms on Section 1.01(b) of the Disclosure Schedules.

 

“IP Rights” shall mean all (a) utility and design patents, design registrations,
industrial designs, utility models, invention disclosures, certificates of
invention and statutory invention registrations, including any and all
applications and registrations, provisionals, divisions, continuations,
continuations in part, extensions, substitutions, renewals, registrations,
revalidations, reversions, reexaminations, reissues or additions, of or to any
of the foregoing items, and all rights and priorities afforded under any
applicable Laws with respect thereto (collectively, “Patents”); (b) Trademarks;
(c) copyrights, all applications, registrations and renewals therefor, and all
code, technical or nontechnical documentation, schematics, drawings, hardware
designs, diagrams, or implementations, as well as any original works of
authorship, including any modifications, additions, or derivative works from an
existing work (collectively, “Copyrights”); and (d) trade secrets, information,
marketing know-how, knowledge, data, designs, ideas, concepts, methods,
techniques, inventions, discoveries, formulae, compositions, expertise,
experimental (whether clinical or not) data and other results of trials, studies
or investigations, and processes, whether patented or unpatented, whether
copyrighted or copyrightable, and whether or not capable of separate or precise
definition or identification, whether acquired through trial and error,
experience or other means, including regulatory information submitted to
Governmental Authorities, Product specifications, and information relating to
the testing (including quality control standards, assay methods and stability
studies), storage, manufacturing and use of the Products, or the manufacturing,
marketing or sale of the Products (collectively, “Know-How”).

 



-5-

 

 

“Knowledge of Seller” shall mean the actual knowledge of any of the individuals
listed on Section 1.01(c) of the Disclosure Schedules, in each case, after due
inquiry of such named individual’s files and records and of those employees of
Seller who are such named individuals’ direct reports.

 

“Laws” shall include any federal, state, foreign or local law, common law,
statute, ordinance, rule, regulation, code or Governmental Order.

 

“Legal Proceeding” shall mean any claim, action, suit, case, litigation,
proceeding, investigation, charge, criminal prosecution, judicial, governmental
or regulatory investigation, or arbitration, mediation or alternative dispute
resolution proceeding.

 

“Liabilities” shall mean any and all debts, liabilities, costs, guarantees,
commitments, assessments, expenses, claims, losses, damages, deficiencies and
obligations, whether accrued or fixed, known or unknown, liquidated or
unliquidated, asserted or unasserted, absolute or contingent, matured or
unmatured, determined or determinable, accrued or not accrued, due or to become
due, direct or indirect, whenever or however arising (including whether arising
out of any contract, common law or tort based on negligence or strict liability)
and whether or not the same would be required by GAAP to be reflected in
financial statements or disclosed in the notes thereto.

 

“Licensed Seller Know-How” shall mean, collectively, all Know-How that is owned
or Controlled by Seller, its Affiliates or a Divesting Entity and that is
related to the Business, Products, the Purchased Assets or the Assumed
Liabilities or otherwise used or held for use in the conduct of the Business
(including the manufacture of the Products).

 

“Lien” shall mean, with respect to any property or asset, any lien, security
interest, mortgage, pledge, assessment, restriction, adverse claim, levy,
charge, hypothecation, easement, restriction, title retention clause,
encumbrance, license or other similar claim of any kind, character or
description, whether of record or not, or any contract to give any of the
foregoing, in respect of such property or asset.

 

“Losses” shall mean any losses, liabilities, claims, damages, deficiencies,
costs, expenses, penalties, assessments, fines, fees, suits, actions, causes of
action, judgments, Taxes and awards directly incurred or suffered (including any
reasonable attorneys’ fees associated therewith).

 



-6-

 

 

“Material Adverse Effect” shall mean, with respect to Seller, any Divesting
Entity or any of their respective Affiliates, any change, effect, event,
circumstance, occurrence or state of facts that, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on (a) the Purchased Assets, or (b) the ability of Seller and the other
Divesting Entities to timely consummate the Transactions, provided that no
changes, effects, events, circumstances, occurrences or states of facts that
arise out of or relate to any of the following circumstances shall be deemed,
either alone or in combination, to constitute a Material Adverse Effect, or be
taken into account in determining whether there has been or would reasonably be
expected to be a Material Adverse Effect: (i) the general business, economic,
social, political or legal conditions or the securities, syndicated loan, credit
or financial markets; (ii) changes or proposed changes in GAAP (or any
applicable accounting standards in any jurisdiction outside the United States)
or the enforcement thereof, in each case, after the date hereof; (iii) changes
or proposed changes to Law, that generally affect or may affect the industries
in which Seller or its Affiliates operate, or any change in governmental or
private third party payor reimbursement rules or policies, in each case, after
the date hereof; (iv) the commencement, occurrence, continuation or
intensification of any war, sabotage, armed hostilities or acts of terrorism;
(v) earthquakes, hurricanes or other natural disasters; (vi) failure to meet
projections, estimates, plans or forecasts (it being understood that the facts
or occurrences giving rise or contributing to any such failure may be deemed to
constitute, or be taken into account in determining whether there has been a
Material Adverse Effect to the extent such facts or occurrences are not
otherwise set forth in clauses (i) through (xii)); (vii) the negotiation,
execution, announcement or pendency of the Transactions or the performance of
and compliance with the terms of this Agreement; (viii) changes with respect to,
including in the number of, competing products in the market(s) in which the
Products are sold; (ix) any labor strikes, labor stoppages or loss of employees;
(x) currency fluctuations; (xi) actions or omissions of Purchaser or any of its
Affiliates or actions or omissions of Seller or any of its Affiliates and
consented to or directed by Purchaser or any of its Affiliates; or (xii) any
matter disclosed in the Disclosure Schedules to this Agreement; except in the
cases of clauses (i), (ii) and (iii) above, to the extent such change, effect,
event, circumstance, occurrence or state of facts has a disproportionate adverse
effect on the Business relative to other participants carrying on a similar
business in the industry in which the Business operates.

 

“Marketing Period” means the first period of five (5) consecutive Business Days
following the date hereof.

 

“NDA” shall mean a New Drug Application as defined by the FDA.

 

“Notes Offering Commitment Party” means Jefferies LLC, in its capacity as sole
underwriter, sole initial purchaser and sole placement agent under the Notes
Offering Commitment Letter.

 

“Outside Date” shall mean March 13, 2020.

 

“Party” shall mean Seller or Purchaser individually, as the context so requires,
and the term “Parties” shall mean, collectively, Seller and Purchaser.

 



-7-

 

 

“Permitted Liens” shall mean (a) all Liens set forth on Section 1.01(d) of the
Disclosure Schedules; (b) statutory Liens arising out of operation of Law with
respect to a Liability incurred in the ordinary course of business and which is
not delinquent; (c) Liens, other than Liens securing indebtedness for borrowed
money, that, individually and in the aggregate, do not and would not reasonably
be expected to materially detract from the value or impair the use of the
property subject thereto or make such property unmarketable; (d) Liens for Taxes
not yet due, payable, delinquent or subject to penalties for nonpayment, or
which are being contested in good faith through proper proceedings, in each
case, with sufficient reserves maintained in accordance with GAAP;
(e) mechanics’, materialmens’, carriers’, workmens’, warehousemens’,
repairmens’, landlords’ or other like Liens and security obligations that are
incurred in the ordinary course of business and are not delinquent; and (f)
Liens in favor of Purchaser arising under the Commercialization Agreement.

 

“Person” shall mean an individual, a limited liability company, a joint venture,
a corporation, a partnership, an association, a trust, a division,
unincorporated organization, or an operating group of any of the foregoing or
any other entity or organization, whether governmental or otherwise.

 

“Plan” shall mean any “pension plans” (as defined under Section 3(2) of ERISA),
“welfare plans” (as defined under Section 3(1) of ERISA) or any other employee
benefit plan, program or arrangement that is currently or has previously been
sponsored, maintained or contributed to by Seller or its ERISA Affiliates.

 

“PPACA” shall mean the Patient Protection and Affordable Care Act of 2010, as
amended by the Health Care Education and Reconciliation Act of 2010.

 

“Purchaser FDA Transfer Letters” shall mean the letters from Purchaser to the
FDA, duly executed by Purchaser, notifying the FDA of the transfer of the rights
to the applicable Governmental Authorizations to Purchaser.

 

“Regulatory Information” shall mean (a) all correspondence and submissions
between Seller or any of the Divesting Entities and any United States
Governmental Authority, including the FDA and the DEA, with respect to the
Transferred Governmental Authorizations, including any reports, filings, or
notices submitted to any Governmental Authority to support, maintain or obtain
such Transferred Governmental Authorizations; and (b) records and data from all
clinical and pre-clinical studies and trials conducted or being conducted by or
on behalf of Seller or any of the Divesting Entities, which concern the Products
and are (i) described in the Governmental Authorizations, (ii) the subject of a
post-marketing requirement as imposed by the FDA or the subject of a
post-marketing commitment to the FDA, or (iii) listed on Section 1.01(e) of the
Disclosure Schedules; in each case of (a) and (b) to the extent not already in
the possession or control of Purchaser. For the avoidance of doubt, Regulatory
Information shall include a complete copy of the Product NDAs.

 

“Representatives” shall mean, with respect to either Party, such Party’s
Affiliates and their respective parents, directors, officers, employees,
attorneys, accountants, representatives, financial advisors, lenders,
consultants and other agents.

 



-8-

 

 

“Seller Debt Documents” shall mean (i) the Deerfield Facility and (ii) the
indentures and other instruments governing the terms of Seller’s outstanding
2.50% Convertible Senior Notes Due 2021 and Seller’s 5.00% Convertible Senior
Notes Due 2024.

 

“Seller FDA Transfer Letters” shall mean the letters from Seller to the FDA,
duly executed by Seller (and any Affiliate of Seller, as applicable), notifying
the FDA of the transfer of the rights to the applicable Governmental
Authorizations to Purchaser.

 

“Seller Names” shall mean the names and logos of Seller, the Divesting Entities
and all of its and their Affiliates.

 

“Seller SEC Reports” means all current and periodic reports filed by Seller
under the Securities Exchange Act of 1934 from January 1, 2019 through the date
of this Agreement.

 

“Services Agreement” shall mean the Services Agreement between Purchaser and
Seller, to be entered into at the Closing in substantially the form attached
hereto as Exhibit C.

 

“Subject Condition” shall mean the condition to Purchaser’s obligation to
consummate the Transactions set forth in Section 7.01(a) (solely with respect to
any failure of the representations and warranties of Seller set forth in the
last sentence of Section 4.02(a) to be true and correct as of the date hereof or
as of the Closing Date).

 

“Tax” or “Taxes” shall mean all taxes, including income, corporation, gross
receipts, transfer, excise, property, sales, use, value-added, goods and
services, license, payroll, withholding, social security and franchise or other
governmental taxes, imposed by any Taxing Authority (including any interest,
penalties or additional tax attributable thereto).

 

“Tax Return” shall mean any return, report, declaration, information return,
statement or other document filed or required to be filed with any Taxing
Authority in connection with the determination, assessment or collection of any
Tax or the administration of any Laws relating to any Tax.

 

“Taxing Authority” shall mean any Governmental Authority, exercising any
authority to impose, regulate or administer the imposition of Taxes.

 

“Trademarks” shall mean, collectively, trademarks, service marks, trade names,
slogans, logos, other distinctive brand features, trade dress or other similar
source or origin identifiers (whether statutory or common law, whether
registered or unregistered), together with all (a) registrations and
applications for any of the foregoing, (b) extensions or renewals thereof, (c)
goodwill (if any) connected with use thereof or symbolized thereby, (d) rights
and privileges arising under applicable Law with respect to any of the foregoing
and (e) all rights corresponding thereto.

 

“Transaction Documents” shall mean this Agreement and the certificates and other
documents and agreements entered into or delivered pursuant hereto, including
the Services Agreement.

 



-9-

 

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, including the purchase and sale of the Purchased Assets and the
assumption of the Assumed Liabilities.

 

“Transfer Taxes” shall mean any federal, state, county, local, foreign and other
sales, use, transfer, value added, conveyance, documentary transfer, stamp duty,
recording or other similar Tax, fee or charge imposed in connection with the
Transactions or the recording of any sale, transfer or assignment of property
(or any interest therein) effected pursuant to this Agreement.

 

“Transferred IP Rights” shall mean (i) the Transferred Trademark Rights and (ii)
solely for purposes of Section 4.09, the IP Rights licensed or granted under the
License.

 

“Transferred Trademark Rights” shall mean the Trademarks set forth on Section
1.01(f) of the Disclosure Schedules.

 

“UPC” shall mean Universal Product Code.

 

Section 1.02        Other Definitional Provisions.

 

(a)               The words “hereof”, “herein”, “hereto” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement,
unless the context otherwise requires.

 

(b)               The terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa.

 

(c)               The terms “U.S. Dollars” and “$” shall mean lawful currency of
the United States of America.

 

(d)               The terms “include,” “includes” and “including” shall mean
“including, without limitation.”

 

(e)               When a reference is made in this Agreement to an Article, a
Section, an Exhibit or a Schedule, such reference shall be to an Article or a
Section of, or an Exhibit or a Schedule to, this Agreement unless otherwise
indicated.

 

(f)                Time periods based on a number of days within or following
which any payment is to be made or act is to be done shall be calculated by
excluding the day on which the period commences and including the day on which
the period ends and, if applicable, by extending the period to the next Business
Day following if the last day of the period is not a Business Day.

 

(g)               The term “United States” shall refer to the United States of
America and its territories, including Puerto Rico.

 

(h)               Any Law defined or referred to herein or in any agreement or
instrument that is referred to herein shall mean such Law as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws and references to all attachments thereto and instruments
incorporated therein.

 



-10-

 

 

Article II
PURCHASE AND SALE

 

Section 2.01        Purchase and Sale of Assets. Upon the terms and subject to
the conditions set forth herein, at the Closing, Seller shall, and shall cause
the Divesting Entities to, sell, convey, assign and transfer to Purchaser, and
Purchaser shall purchase, acquire and accept from Seller and the Divesting
Entities, free and clear of all Liens (other than Permitted Liens), all of
Seller’s and the Divesting Entities’ rights, titles and interests in, to or
under the properties, rights, interests and assets set forth below
(collectively, the “Purchased Assets”):

 

(a)               the Inventories;

 

(b)               the Transferred IP Rights;

 

(c)               the Governmental Authorizations set forth on Section 2.01(c)
of the Disclosure Schedules (collectively, the “Transferred Governmental
Authorizations”);

 

(d)               the equipment and materials set forth on Section 2.01(d) of
the Disclosure Schedules;

 

(e)               subject to Section 6.07 and Section 6.08 (and other than the
items set forth in Section 2.02(f)), the following current and historical
records and files (whether in hard copy format, electronic format or otherwise)
primarily relating to the Products, the Purchased Assets, or the Assumed
Liabilities, and in the possession of Seller or any of its Affiliates (but
excluding records or files not reasonably separable from documents or databases
that do not relate exclusively to the Product or the Purchased Assets) and
solely to the extent relating to the Business (including, if applicable,
supporting Governmental Authorizations in the United States): (i) development,
quality control, quality assurance, regulatory, and pharmacovigilance records,
and (ii) other business records and information relating exclusively to the
Purchased Assets (the foregoing records and documents, in each case to the
extent not already in the possession or control of Purchaser, being referred to
herein collectively as the “Product Books and Records”); provided, however, that
Seller may retain copies of the Product Books and Records (x) to the extent
necessary to demonstrate compliance with applicable Law or pursuant to internal
compliance or document retention procedures in the ordinary course of business
consistent in all material respects with past practice or (y) to the extent
related to any Excluded Assets or Retained Liabilities;

 

(f)                the Regulatory Information; provided, however, that Seller
may retain copies of the Regulatory Information (i) to the extent necessary to
demonstrate compliance with applicable Law or pursuant to internal compliance or
document retention procedures in the ordinary course of business consistent in
all material respects with past practice or (ii) to the extent related to any
Excluded Assets or Retained Liabilities;

 



-11-

 

 

(g)               each Contract set forth on Section 2.01(g) of the Disclosure
Schedules (collectively, the “Transferred Contracts”);

 

(h)               all goodwill associated with the Transferred Trademark Rights;

 

(i)                 other than any Excluded Assets set forth in Section 2.02(n),
all guarantees, indemnities, claims, counterclaims, defenses, causes of action,
rights under express or implied warranties, rights of recovery, rights of
set-off, rights of subrogation and all other similar rights against any third
party, to the extent relating to any Assumed Liabilities or arising from the
use, ownership, possession, operation, management, business integration, sale or
lease of the Purchased Assets, including with respect to past, present and
future Infringement or misappropriation of any Transferred IP Rights, in each
case, whether before, at or after the Cutoff Time; and

 

(j)                 any refunds related to the prepaid 2020 Prescription Drug
User Fee Amendments (PDUFA) fees, to the extent actually paid to Seller.

 

Section 2.02        Excluded Assets. Purchaser acknowledges and agrees that it
is not acquiring any right, title or interest in, to or under any of the
following assets (collectively, the “Excluded Assets”):

 

(a)               any cash, checks, money orders, marketable securities,
short-term instruments and other cash equivalents, funds in time and demand
deposits or similar accounts, and any evidence of indebtedness issued or
guaranteed by any Governmental Authority;

 

(b)               any Accounts Receivable;

 

(c)               any Contracts of Seller or the Divesting Entities (including
all Contracts and arrangements with third party suppliers for the supply of
materials, components, processing supplies and packaging obtained for use in the
manufacture of the Products), or rights therein or thereunder, other than the
Transferred Contracts;

 

(d)               any Governmental Authorizations, other than the Transferred
Governmental Authorizations;

 

(e)               any deposits or advance payments with respect to Taxes; any
claims, rights and interest in and to any refund or credit of Taxes (x) relating
to the Purchased Assets or operation of the Business in each case, relating to
taxable periods (or portion thereof) ending on or prior to the Closing Date or
(y) of Seller and the Divesting Entities for any period;

 

(f)                (i) the corporate books and records of Seller and its
Affiliates that are not Product Books and Records, (ii) all personnel records,
(iii) any attorney work product, attorney-client communications and other items
protected by attorney-client or similar privilege, (iv) Tax Returns, Tax
information, and Tax records related to Seller or its Affiliates, and (v) any
documents (other than any non-disclosure or confidentiality agreements that
constitute Transferred Contracts) that were received from third parties in
connection with their proposed acquisition of the Purchased Assets or the
Products or that were prepared by Seller or any of its Affiliates in connection
therewith;

 



-12-

 

 

(g)               any current and prior insurance policies of Seller and its
Affiliates and all rights of any nature with respect thereto, including all
insurance recoveries thereunder and rights to assert claims with respect to any
such insurance recoveries;

 

(h)               any intellectual property or similar rights of Seller or its
Affiliates, including Trademarks, domain names, telephone numbers, UPCs or
similar rights or properties, other than the Transferred IP Rights;

 

(i)                 subject to the terms of any other written agreement between
Purchaser and Seller (or any of their respective Affiliates), any intellectual
property or similar rights used to manufacture the API, in each case, other than
the Transferred IP Rights;

 

(j)                 any real estate owned or leased by Seller or any of its
Affiliates;

 

(k)               any rights, claims and credits of Seller or any of its
Affiliates relating to any Excluded Asset or any Retained Liability, including
any guarantees, warranties, indemnities and similar rights in favor of Seller or
any of its Affiliates to the extent relating to any Excluded Asset or any
Retained Liability;

 

(l)                 all Plans and all employees of Seller, any Divesting Entity
or any of their Affiliates;

 

(m)             that certain Bill of Sale dated November 29, 2019 by and between
Patheon Pharmaceuticals Inc. and Seller;

 

(n)               that certain Non-Exclusive License Agreement dated August 24,
2012 by and between Seller and Janssen Pharmaceuticals, Inc;

 

(o)               any other assets, properties or rights of Seller or any of its
Affiliates other than the Purchased Assets; and

 

(p)               all claims, counterclaims, defenses, causes of action, rights
under express or implied warranties, rights of recovery, rights of set-off,
rights of subrogation and all other rights of any kind against any third party,
to the extent related to any Retained Liabilities or Excluded Assets, including
rights to sue or recover and retain damages, costs and attorneys’ fees for past,
present and future infringement or misappropriation of any IP Rights that are
not (i) Transferred IP Rights or (ii) IP Rights licensed or granted under the
License, including those claims set forth on Section 2.02(p) of the Disclosure
Schedules.

 

Section 2.03        Assumption of Certain Obligations. Upon the terms and
subject to the conditions set forth herein, Purchaser agrees, effective at the
Closing, to assume and to timely satisfy and discharge the (x) Commercialization
Agreement Assumed Liabilities and (y) the following Liabilities of Seller and
its Affiliates to the extent relating to the Purchased Assets or the Business,
in each case other than the Retained Liabilities (all of the foregoing
Liabilities being collectively referred to hereinafter as the “Assumed
Liabilities”), in each case except to the extent Seller or its Affiliates
indemnify Purchaser and its Affiliates under provisions of the Commercialization
Agreement that survive termination pursuant to Section 10.05 hereof:

 



-13-

 

 

(a)               subject to Section 2.03(b), all Liabilities arising solely out
of or relating to Legal Proceedings commenced after the Closing, irrespective of
the legal theory asserted, solely to the extent arising from the development,
commercialization, manufacture, packaging, import, marketing, distribution, sale
or use of the Products or the use of the Purchased Assets, in each case, after
the Cutoff Time;

 

(b)               all Liabilities arising solely out of or relating to products
liability claims relating to the Products, including claims alleging defects in
the Products and claims involving the death of or injury to any individual
relating to the Products, solely to the extent arising from the sale or use of
the Products after the Cutoff Time;

 

(c)               all Liabilities to third-party customers, third-party
suppliers or other third parties, solely to the extent relating to the Products
or the Purchased Assets and ordered in the ordinary course of business (or at
the express request of Purchaser) after the Cutoff Time;

 

(d)               all Liabilities arising out of or relating to any Transferred
Contract after the Cutoff Time, to the extent relating to the period of time
after the Cutoff Time (provided that, notwithstanding the foregoing to the
contrary, for Transferred Contracts set forth on Section 2.03(d) of the
Disclosure Schedules, the Assumed Liabilities include all Liabilities
irrespective of when such Liabilities arose or relate);

 

(e)               all other Liabilities (excluding Liabilities related to Taxes
described in Section 2.04(d) or apportioned to Seller or the Divesting Entity
pursuant to Section 2.10) arising out of or relating to the Products, the
Business, or the Purchased Assets, including the use, ownership, possession,
operation, management, business integration, sale or lease of the Purchased
Assets, operation of the Business, and the sale of any of the Products by
Purchaser or its Affiliates, after the Cutoff Time;

 

(f)                All Liabilities arising out of acts or omissions of Purchaser
in respect of Purchaser’s obligations under the Commercialization Agreement to
act as an agent for regulatory activities relating to the Product or with
respect to the Governmental Authorizations or pharmacovigilance relating to the
Products, in each case, after January 9, 2018;

 

(g)               all Taxes apportioned to Purchaser pursuant to Section 2.10;

 

(h)               all obligations under applicable Law relating to the
performance of, and all Liabilities arising out of or relating to any
post-marketing commitments, including any post-marketing studies, pediatric
study requirements (including PREA and PWR), and clinical development costs,
arising out of or relating to the Products or the Purchased Assets, in each
case, after the Cutoff Time; and

 

(i)                 all Liabilities arising out of or relating to the return of
the Products sold by Purchaser after the Cutoff Time.

 



-14-

 

 

References to the assumption of Assumed Liabilities arising after the Closing
Date shall not imply that Seller actually has any such Liabilities arising from
its ownership of the Purchased Assets prior to the Closing Date, nor shall
anything in this Section 2.03 limit or modify the obligations of Purchaser under
the Commercialization Agreement with respect to the Commercialization Agreement
Assumed Liabilities for the period beginning on January 9, 2018 and ending at
the Cutoff Time.

 

Section 2.04        Retained Liabilities. Seller and its Affiliates shall retain
responsibility for (x) the Commercialization Agreement Retained Liabilities and
(y) the following Liabilities, to the extent relating to the Business
(collectively, the “Retained Liabilities”), in each case except to the extent
Purchaser or its Affiliates indemnify Seller and its Affiliates under provisions
of the Commercialization Agreement that survive termination pursuant to Section
10.05 hereof:

 

(a)               all Liabilities to the extent related to the Excluded Assets;

 

(b)               all Liabilities arising out of or relating to any Transferred
Contract prior to the Cutoff Time, to the extent relating to the period of time
prior to the Cutoff Time, except to the extent Purchaser is liable for such
Liabilities under the Commercialization Agreement;

 

(c)               all Liabilities with respect to (i) any current or former
employee or contractor of Seller or any Divesting Entity, or any of their
Affiliates, provided such Liabilities relate to such current or former employee
or contractor’s service with Seller or any Divesting Entity or (ii) any Plan;

 

(d)               all Liabilities (i) of Income Taxes of Seller or its
Affiliates for any period(other than amounts payable pursuant to agreements that
constitute Assumed Liabilities), (ii) any sales, use, value added or other
similar Taxes that Seller was required to collect and remit to a Taxing
Authority prior to the Cutoff Time, arising from Seller’s (or an Affiliate of
Seller’s) use of the Purchased Assets or operation of the Business prior to the
Cutoff Time, or (iii) for Taxes apportioned to Seller under Section 2.10;

 

(e)               all Liabilities related to any Accounts Payable except as
expressly set forth in this Agreement or to the extent Purchaser is liable for
such Liabilities under the Commercialization Agreement;

 

(f)                all Liabilities for any indebtedness of Seller or its
Affiliates;

 

(g)               all intragroup Liabilities of Seller or any Divesting Entity
to any of its Affiliates;

 

(h)               other than the Assumed Liabilities and the Commercialization
Agreement Assumed Liabilities, all other Liabilities (excluding Liabilities
relating to Taxes, which shall be governed by Section 2.04(d)) arising out of or
relating to the Business or the Purchased Assets, to the extent such Liabilities
relate to the period of time prior to the Cutoff Time; and

 



-15-

 

 

(i)                 all Liabilities set forth on Section 2.04(i) of the
Disclosure Schedule.

 

References to the retention of Retained Liabilities shall not imply that Seller
actually has any such Liabilities arising from its ownership of the Purchased
Assets prior to the Closing Date, nor shall anything in this Section 2.04 limit
or modify the obligations of Seller under the Commercialization Agreement with
respect to the Commercialization Agreement Retained Liabilities for the period
beginning on January 9, 2018 and ending at the Cutoff Time.

 

Section 2.05        Purchase Price.

 

(a)               In consideration of the sale and transfer of the Purchased
Assets, Purchaser agrees (i) to pay to Seller, in accordance with this Article
II, an aggregate amount equal to (x) $375,000,000 (the “Base Purchase Price”)
plus (y) the Final Inventories Value minus (z) the Final Commercialization
Agreement Payment Value (collectively, as finally determined pursuant to Section
2.07, the “Purchase Price”) and (ii) to assume, satisfy and discharge when due
all Assumed Liabilities. The Purchase Price shall be allocated as described in
Section 2.09.

 

(b)               At the Closing, Purchaser shall pay (or cause to be paid), in
immediately available funds by wire transfer, in accordance with written
instructions given by Seller to Purchaser not less than two (2) Business Days
prior to the Closing Date in cash in U.S. Dollars:

 

(i)                 the amount specified in the Payoff Letter (the “Debt Payoff
Amount”) to the applicable obligee(s) set forth therein; and

 

(ii)              an aggregate amount equal to (x) the Estimated Purchase Price
minus (y) the Debt Payoff Amount, to Seller (or its designees)).

 

Section 2.06        Purchase Price Adjustments. For purposes of determining the
amount of the Purchase Price under this Article II:

 

(a)               The “Final Inventories Value” shall mean the aggregate value
of the Inventories as of the Cutoff Time, as finally determined in accordance
with Section 2.07, valuing such Inventories for purposes of this definition at
Seller’s actual cost.

 

(b)               The “Final Commercialization Agreement Payment Value” shall
mean the total amounts paid by Purchaser to Seller pursuant to Article 7 of the
Commercialization Agreement solely with respect to swept deposits from gross
sales of Payment-Bearing Products (as determined under the Commercialization
Agreement) (the “Commercialization Agreement Payments”) during the period
commencing on January 1, 2020 and ending at 12:01 a.m. (Eastern Time) on
February 14, 2020 .

 

(c)               For the avoidance of doubt, this Article II shall not be
interpreted so as to provide a double payment or double credit to Seller or
Purchaser, as applicable, in respect of any item in the calculation of the
Purchase Price or set forth in the Purchased Assets, the Excluded Assets, the
Assumed Liabilities or the Retained Liabilities.

 



-16-

 

 

Section 2.07        Post-Closing Adjustment.

 

(a)               Purchaser shall propose any changes to the Estimated
Commercialization Agreement Payment Value set forth in the Preliminary
Commercialization Agreement Payment Schedule by delivering to Seller a final
statement (the “Final Commercialization Agreement Payment Statement”) setting
forth Purchaser’s proposed good faith calculations of the Final
Commercialization Agreement Payment Value and describing such proposed changes
within thirty (30) days following the Closing Date, in each case including the
components thereof and determined in a manner consistent with the definitions
thereof and together with reasonable supporting back-up documentation. Seller
shall propose any changes to the Estimated Inventories Value set forth in the
Preliminary Inventories Statement by delivering to Purchaser a final statement
(the “Final Inventories Statement”) setting forth Seller’s proposed good faith
calculations of the Final Inventories Value and describing such proposed changes
within ten (10) days following the receipt of the Final Commercialization
Agreement Payment Statement (the “Adjustment Deadline”), in each case including
the components thereof and determined in a manner consistent with the
definitions thereof and together with reasonable supporting back-up
documentation. The Final Inventories Statement shall set forth Seller’s proposed
good faith calculations of the Purchase Price, based on the Final Inventories
Value set forth in the Final Inventories Statement and the Final
Commercialization Agreement Payment Value set forth in the Final
Commercialization Agreement Payment Statement. The Final Inventories Statement
shall also set forth Seller’s proposed calculation of the amount by which the
Purchase Price exceeds, or is less than, the Estimated Purchase Price (such
amount, as finally determined in accordance with this Section 2.07, the “Final
Adjustment Amount”).

 

(b)               The Parties shall be entitled to dispute the proposed
adjustments to the Estimated Inventories Value and the Estimated
Commercialization Agreement Payment Value, and the calculation of the Final
Adjustment Amount, in each case, as set forth in the Final Inventories Statement
if either Party delivers a written notice of such dispute (the “Dispute Notice”)
to the other Party within thirty (30) days after Purchaser’s timely receipt of
the Final Inventories Statement. The Dispute Notice shall describe the nature of
any disagreement in reasonable detail and identify the specific line items
involved and the dollar amount of each such disagreement. If either Party does
not deliver a Dispute Notice within the time period specified in this Section
2.07(b), the Parties shall be deemed to have accepted and agreed with the Final
Inventories Statement, Seller’s calculation of the Final Adjustment Amount and
the Purchase Price shall be final, binding and conclusive on the Parties and the
payment provided for in Section 2.08 shall be based on such amount. For the
avoidance of doubt, any items on the Final Inventories Statement as to which
either Party has not provided a reasonably detailed objection and provided an
alternative calculation in the Dispute Notice delivered within the time period
specified in this Section 2.07(b) shall be final, binding and conclusive on the
Parties.

 

(c)               If a Dispute Notice is delivered within the time period
specified in Section 2.07(b), Purchaser and Seller shall attempt in good faith
to resolve any disputes set forth in the Dispute Notice during the thirty (30)
day period commencing on the date of receipt of such Dispute Notice (or such
longer period as may be agreed between the Parties) (the “Negotiation Period”).

 



-17-

 

 

(d)               If Purchaser and Seller agree in writing prior to the
expiration of the Negotiation Period on the calculation of the Final Inventories
Value, the Final Commercialization Agreement Payment Value (or one or more
components thereof), and the resulting Final Adjustment Amount (whether such
amount is the same as or different from the amount calculated based upon the
Final Inventories Statement), the payment provided for in Section 2.08 shall be
based upon such agreed upon amount.

 

(e)               If Purchaser and Seller do not agree in writing prior to the
expiration of the Negotiation Period on the Final Adjustment Amount, then
Purchaser and Seller shall engage, and the remaining items in dispute that
remain unresolved following the Negotiation Period (but no other matters) (the
“Disputed Items”) shall be submitted immediately to, a nationally recognized
independent accounting firm to be mutually agreed upon by Seller and Purchaser
(the “Independent Accountant”), acting as an expert and not as an arbitrator.
The Independent Accountant shall consider only the Disputed Items. The
Independent Accountant shall make a final determination as to each such Disputed
Item, and the resulting amount of the Purchase Price and the Final Adjustment
Amount in accordance with the guidelines and procedures set forth in this
Agreement. The determination of value made by the Independent Accountant with
respect to the applicable Disputed Items submitted to the Independent Accountant
(i) shall not be greater than the greatest value for such items claimed by
Purchaser or Seller or less than the smallest value for such items claimed by
Purchaser or Seller in the Final Inventories Statement or the Dispute Notice, as
applicable and (ii) shall be based solely upon the written submissions of
Purchaser and Seller and the terms of this Agreement, including the definitions
set forth herein (and not upon an independent review). The determination of the
Disputed Items submitted to the Independent Accountant, and the calculation of
the Final Inventories Value and Final Commercialization Agreement Payment Value
based on such determination and, if applicable, any amounts finally agreed upon
between the Parties pursuant to Section 2.07(b) and Section 2.07(d), together
with a calculation of the Purchase Price and the Final Adjustment Amount that
results from such determination, shall become final and binding on the Parties
on the date the Independent Accountant delivers its final resolution to the
Parties of the Disputed Items submitted to the Independent Accountant, absent
fraud or manifest error. The terms of appointment and engagement of the
Independent Accountant shall be as agreed upon between Purchaser and Seller, and
any associated engagement fees shall be borne based on the inverse of the
percentage that the Independent Accountant’s determination bears to the total
amount of the total items in dispute as originally submitted to the Independent
Accountant, which proportionate allocations shall also be determined by the
Independent Accountant at the time it renders its determination on the merits of
the matters in dispute. For example, should the items in dispute total in amount
to $1,000 and the Independent Accountant awards $600 in favor of Seller, then
60% of the costs of its review would be borne by Purchaser and 40% of the costs
would be borne by Seller.

 



-18-

 

 

Section 2.08        Payment of Final Adjustment Amount. No later than five (5)
Business Days after the Purchase Price and Final Adjustment Amount is finally
determined in accordance with Section 2.07:

 

(a)               If the Purchase Price as finally determined pursuant to
Section 2.07 exceeds the Estimated Purchase Price, then Purchaser shall pay (or
cause an Affiliate to pay) to Seller an aggregate amount in cash equal to the
Final Adjustment Amount by wire transfer of immediately available funds to such
account or accounts as designated in writing by Seller.

 

(b)               If the Estimated Purchase Price exceeds the Purchase Price as
finally determined pursuant to Section 2.07, then Seller shall pay (or cause an
Affiliate to pay) to Purchaser an aggregate amount in cash equal to the Final
Adjustment Amount by wire transfer of immediately available funds to such
account or accounts as designated in writing by Purchaser.

 

(c)               If the Purchase Price as finally determined pursuant to
Section 2.07 equals the Estimated Purchase Price, then no Final Adjustment
Amount will be paid to either Party.

 

Section 2.09        Allocation of Purchase Price For Tax Purposes. Purchaser and
Seller will allocate the Purchase Price (including Assumed Liabilities treated
as purchase price for Tax purposes) among the Purchased Assets pursuant to this
Section 2.09. Seller shall prepare and deliver a draft allocation of the
Purchase Price (including the Assumed Liabilities) for Tax purposes among the
Purchased Assets (the “Allocation”) to Purchaser within thirty (30) days
following the date hereof. The Allocation will reflect a percentage of the
Purchase Price (including Assumed Liabilities) that is to be allocated to each
Purchased Asset, other than Inventory, in accordance with section 1060 of the
Code. Inventory shall be valued as set forth in 2.07(a). The amount of the
Purchase Price (including Assumed Liabilities) as finally determined pursuant to
Section 2.07, less the Final Inventory Value, shall be allocated among the other
assets in the percentage set forth on the Allocation. The Parties shall promptly
provide each other with any reasonably requested information for purposes of
preparing or reviewing the Allocation. Purchaser shall be deemed to agree with
such draft Allocation unless Purchaser delivers a written dispute notice to
Seller within thirty (30) days from the receipt thereof (setting forth in
reasonable detail the reason for any objections and any proposed adjustments to
the Allocation). Seller and Purchaser shall, in good faith, cooperate to timely
resolve any such dispute. If Seller and Purchaser are unable to resolve any such
dispute within forty five (45) days, the Parties shall refer such dispute to the
Independent Accountant for resolution and the decision of the Independent
Accountant shall be binding on the Parties. In such event, the Parties shall
each use reasonable best efforts to cause the Independent Accountant to resolve
such dispute within forty five (45) days of the date such dispute is referred to
the Independent Accountant. The Independent Accountant shall not take any
position that it does not believe is not more likely than not to be sustained if
challenged by a Taxing Authority. Any amendments to the Allocation will be
completed in a manner consistent with the preceding sentences of this Section
2.09. The Parties covenant and agree (a) to report for Tax purposes, including
on IRS form 8954, the allocation of the Purchase Price (including the Assumed
Liabilities) among the Purchased Assets in a manner entirely consistent with the
Allocation, as it may be amended upon any adjustment to the calculation of the
Purchase Price (including the Assumed Liabilities), (b) that the Parties will
cooperate with each other in connection with the preparation, execution and
filing of all Tax Returns related to the Allocation and will take no position
inconsistent with the Allocation in the filing of any Tax Return, except upon a
final determination within the meaning of Section 1313(a) of the Code by an
applicable Taxing Authority and (c) that the Parties will use commercially
reasonable efforts to advise each other regarding the existence of any Tax
audit, controversy or litigation related to the Allocation.

 



-19-

 

 

Section 2.10        Transfer Taxes; Proration of Prepaid Expenses.

 

(a)               All Transfer Taxes payable in connection with the transfer of
the Purchased Assets to Purchaser under this Agreement and the Transactions
shall be borne and paid by Purchaser. Such Transfer Taxes shall be paid when due
in compliance with applicable Transfer Tax laws by Purchaser.

 

(b)               For all purposes under this Agreement, Taxes (or any Tax
refund or amount credited against any Tax) for any taxable period that includes
but does not end as of the Cutoff Time (each, a “Straddle Period”), shall be
allocated between the portion of the Straddle Period ending at the Cutoff Time
(the “Pre-Closing Tax Period”) and the portion of the Straddle Period commencing
after the Cutoff Time (the “Post-Closing Tax Period”) (i) in the case of
property Taxes, similar ad valorem obligations and other Taxes (or Tax refund or
amount credited against Tax) imposed on or calculated by reference to a periodic
basis, multiplying the amount of such Taxes for the entire Straddle Period by a
fraction the numerator of which is the number of days in the Pre-Closing Tax
Period or the Post-Closing Tax Period, as applicable, and the denominator of
which is the number of days in the entire Straddle Period and (ii) in the case
of all other Taxes (including Taxes based on receipts or expenses), determined
as though the taxable year terminated at the end of the day on the Closing Date.
Sellers shall be liable for the amount of such Taxes that is apportioned to the
Pre-Closing Tax Period, and Purchaser shall be liable for the amount of such
Taxes that is apportioned to the Post-Closing Tax Period. Within a reasonable
period, Seller, on the one hand, and Purchaser, on the other hand, shall present
a statement to the other setting forth the amount of reimbursement to which each
is entitled under this Section 2.10(b), together with such supporting evidence
as is reasonably necessary to calculate the proration amount. The proration
amount shall be paid by the party owing it to the other party within 10 days
after delivery of such statement.

 

(c)               The Party required by applicable Law to file each Tax Return
required to be filed with respect to Transfer Taxes shall file such Tax Return,
provided that if such Party fails to file such Tax Returns, the other Party
shall have the right to prepare such Tax Returns. Purchaser and Seller shall
cooperate in making and timely filing all Tax Returns as may be required to
comply with the provisions of applicable Transfer Tax laws.

 

(d)               The credits, accrued rebates, prepaid expenses, deferred
charges, advance payments, security deposits and prepaid items including those
set forth on Section 2.08(c) of the Disclosure Schedules, shall, to the extent
allocable on a pre-Closing and post-Closing basis, be apportioned to Seller
based upon the number of days occurring prior to (and including) the Closing
Date and be apportioned to Purchaser following the Closing Date during the
billing period for each such charge; provided that the foregoing shall not apply
with respect to any Tax items or payments.

 



-20-

 

 

 

Section 2.11        Risk of Loss; Casualty. Prior to the Closing, any loss or
damage to the Purchased Assets from fire, casualty or otherwise shall be the
sole responsibility of Seller. Thereafter, any such loss or damage shall be the
sole responsibility of Purchaser.

 

Section 2.12        Certain Costs.

 

(a)               All out-of-pocket costs and fees payable to a Governmental
Authority associated with transferring to Purchaser or one of its Affiliates the
Transferred IP Rights and the Transferred Governmental Authorizations for the
Products conveyed to Purchaser hereunder shall be borne and paid solely by
Purchaser when due; provided, however, that if any such amount shall be incurred
by Seller, Purchaser shall, subject to receipt of satisfactory evidence of
Seller’s payment thereof, promptly reimburse Seller such out-of-pocket costs and
fees.

 

(b)               All out-of-pocket costs and expenses associated with removing
and moving any Purchased Asset to a location designated by Purchaser shall be
borne and paid by Purchaser when due and all Liabilities arising in connection
therewith shall be borne by Purchaser; provided, however, that if any amount or
Liability should be incurred by Seller in connection with such removing and
moving, Purchaser shall, subject to receipt of satisfactory evidence of Seller’s
incurrence thereof, promptly pay Seller its reasonable, customary and documented
out-of-pocket costs, expenses and Liabilities.

 

(c)               In addition to the expenses subject to reimbursement as set
forth in Section 2.12(a) and Section 2.12(b), Purchaser shall reimburse Seller
for the expenses set forth on Section 2.12(c) of the Disclosure Schedules. All
undisputed amounts of such reimbursement shall be made within thirty (30) days
of Seller’s presentation of documentation of the payment of such expenses.

 

Article III
CLOSING

 

Section 3.01        Closing.

 

(a)               The Closing shall take place no later than three (3) Business
Days after the satisfaction or waiver of the conditions precedent to Closing
specified in Article VII (other than those conditions that, by their nature,
cannot be satisfied until the Closing Date, but subject to such satisfaction or
waiver at the Closing) at the offices of Gibson, Dunn & Crutcher, LLP, 555
Mission Street, San Francisco, California (including any Persons connected by
remote access to the Closing) or at such other time and place as the Parties may
mutually agree in writing; provided, however, that in no event shall Purchaser
be obligated to consummate the Closing unless and until (a) the first Business
Day immediately following the day that the Marketing Period expires, or (b)
Purchaser has provided two Business Days’ written notice to Seller specifying a
Closing Date prior to the date specified in the preceding clause (a) (a “Closing
Date Notice”), in which case, on such specified date (provided, that (i) any
Closing Date Notice may be withdrawn and a new Closing Date Notice may be
delivered with respect to a later Closing Date to occur prior to the date in
clause (a) of this proviso on no less than two Business Days’ notice, and (ii)
the Closing Date specified in any Closing Date Notice may be conditioned upon
the simultaneous completion of the Financing; provided, further, that if such
Financing is not completed for any reason at any time, such Closing Date Notice
shall automatically be deemed withdrawn). The date on which the Closing occurs
is referred to as the “Closing Date”. The Closing shall be deemed to occur and
be effective as of 12:01 a.m. Eastern Standard Time on the Closing Date.

 



-21-

 

 

(b)               At the Closing, Seller shall deliver, or cause to be
delivered, to Purchaser the instruments and documents set forth on Exhibit A.

 

(c)               At the Closing, Purchaser shall (i) make the payments
specified in Section 2.05(b) in accordance with the terms thereof and (ii)
deliver to Seller the instruments and documents set forth on Exhibit B.

 

Section 3.02        Pre-Closing Statements. At least three (3) Business Days
prior to the Closing Date, Purchaser shall deliver to Seller a statement (the
“Preliminary Commercialization Agreement Payment Statement”) setting forth its
good faith estimate of the Final Commercialization Agreement Payment Value (the
“Estimated Commercialization Agreement Payment Value”). At least two (2)
Business Days prior to the Closing Date, Seller shall deliver to Purchaser (a) a
statement (the “Preliminary Inventories Statement”) setting forth Seller’s good
faith statement of the Final Inventory Value (the “Estimated Inventories
Value”); (b) a statement setting forth its good faith estimate, as of the Cutoff
Time, of all Liabilities described in Section 2.03(c); and (c) a calculation of
the Estimated Purchase Price using the Estimated Inventories Value and the
Estimated Commercialization Agreement Payment Value. Nothing in this Section
3.02 or in any statement delivered pursuant to this Section 3.02 shall be deemed
to limit the rights or obligations of the Parties under Section 2.01(h), Section
2.03(c)(i) or Section 6.01. Prior to the Closing, the Parties shall use
commercially reasonable efforts to communicate regularly with each other
regarding the completion of the conditions hereunder to the Closing. The
obligations of Seller pursuant to this Section 3.02 to deliver a calculation of
the Estimated Purchase Price within the specified time frames shall be subject
to Seller receiving the Preliminary Commercialization Agreement Payment
Statement, provided, that Seller shall deliver such calculation to Purchaser as
soon as practicable thereafter, but prior to the Closing.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser, as of the date hereof and as
of the Closing Date, as follows:

 

Section 4.01        Organization. Seller is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Each Divesting Entity is a corporation duly organized, validly existing and,
where applicable, in good standing under the Laws of the jurisdiction of its
organization. Seller and each Divesting Entity is authorized to do business
under the Laws of all jurisdictions in which it is required to be so authorized,
except as would not, individually or in the aggregate, have a Material Adverse
Effect.

 



-22-

 

 

Section 4.02        Authority; Binding Effect.

 

(a)                  Seller and each Divesting Entity has all requisite
corporate power and authority to own and operate its properties and assets and
to carry on its business as it is now being conducted and as it is related to
the Purchased Assets and the Business. Seller has all requisite corporate power
and authority to execute and deliver this Agreement, and to carry out, or to
cause to be carried out, the Transactions. The execution and delivery by Seller
of this Agreement and each of the Transaction Documents, and the performance by
Seller and each Divesting Entity of its obligations hereunder and thereunder,
have been duly authorized by all requisite corporate action on the part of
Seller and such Divesting Entity and do not require any further board,
stockholder or other corporate authorization or consent on the part of Seller,
any Divesting Entity or any of their respective stockholders.

 

(b)               This Agreement and each of the Transaction Documents has been
duly executed and delivered by Seller and, assuming the valid execution and
delivery by Purchaser, constitutes a legal, valid and binding obligation of
Seller, each enforceable against Seller in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws affecting creditors’ rights generally or
by general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or law).

 

Section 4.03        Non-Contravention. The execution, delivery and performance
of this Agreement and the other Transaction Documents by Seller, and the
consummation of the Transactions, do not and will not (a) violate any provision
of the certificate of incorporation or bylaws of Seller and the comparable
organizational documents of any Divesting Entity; (b) subject to obtaining the
consents referred to in Section 4.03(b) of the Disclosure Schedules, materially
conflict with, violate, result in the breach of, constitute a default under or
result in the termination, cancellation or acceleration (whether after the
giving of notice or the lapse of time or both) of any right or obligation of
Seller or any Divesting Entity under any Transferred Contract, Transferred
Governmental Authorization or the Seller Debt Documents, or to a material loss
of any benefit with respect to the Business to which Seller or any Divesting
Entity is entitled under, any Transferred Contract, Transferred Governmental
Authorization or the Seller Debt Documents, or result in the creation of any
Lien (other than Permitted Liens) upon any of the Purchased Assets; or
(c) assuming compliance with the matters set forth in Section 4.04 and Section
5.03, materially violate or result in a breach of, or constitute a default under
any Law or other restriction of any Governmental Authority to which Seller or
any Divesting Entity is subject, except, with respect to clauses (b) and (c),
for any violations, breaches, conflicts, defaults, losses, Liens, terminations,
cancellations, accelerations or other inaccuracies that would not, individually
or in the aggregate, reasonably be expected to be materially adverse to the
Purchased Assets or to the conduct of the Business, taken as a whole.

 

Section 4.04        Governmental Authorization. Except as set forth on Section
4.04 of the Disclosure Schedules or in connection with the filings required by
the Competition Laws, the execution and delivery of this Agreement and the other
Transaction Documents by Seller, and the consummation of the Transactions, do
not require any consent or approval of, or any notice to or other filing with,
any Governmental Authority, except for consents, approvals, notices and filings
the failure of which to obtain would not, individually or in the aggregate,
reasonably be expected to be materially adverse to the Purchased Assets or to
the conduct of the Business, taken as a whole.

 



-23-

 

 

Section 4.05        No Litigation.

 

(a)                  Except as set forth on Section 4.05(a) of the Disclosure
Schedules, no Legal Proceeding or Governmental Order that (i) is material to the
Business, the Purchased Assets or the Assumed Liabilities, taken as a whole, or
(ii) would enjoin, restrict or prohibit the transfer of all or any part of the
Purchased Assets, or the performance by Seller or any of the Divesting Entities,
as contemplated by this Agreement, or (iii) seeks to impose any material
limitation on the ability of Seller or any of its Affiliates to operate the
Business or would impose any material limitation on the ability of Purchaser to
operate the Business, is pending or outstanding against or, to the Knowledge of
Seller, threatened in writing against Seller or any Divesting Entity. This
Section 4.05 does not relate to Legal Proceedings relating solely to Transferred
IP Rights, which are the subject of Section 4.09.

 

(b)               Except as set forth in the Seller SEC Reports, from January 9,
2018, no Legal Proceeding related to product liability, product defect, fraud,
misrepresentation, unjust enrichment, conspiracy or economic loss has been
initiated against Seller or any of the Divesting Entities or their agents and,
to the Knowledge of Seller, no such Legal Proceeding has been threatened in
writing or filed against Seller or any of the Divesting Entities relating to any
of the Products, the Business, the Purchased Assets or the Assumed Liabilities.

 

Section 4.06        Compliance with Laws. Except as to matters set forth in
Section 4.06 of the Disclosure Schedules:

 

(a)               Seller and each Divesting Entity is, and since January 9, 2018
has been, in compliance in all material respects with all Laws, including all
Health Laws, applicable to the conduct of the Business.

 

(b)               Seller and each Divesting Entity possesses, and is in
compliance with, all Governmental Authorizations necessary for the conduct of
the Business as it is currently conducted, except where the failure to possess
or comply with any such Governmental Authorization would not, individually or in
the aggregate, be materially adverse to the operation of the Business, and all
such Governmental Authorizations are valid and in full force and effect. Seller
and the Divesting Entities, as applicable, have completed and filed all reports,
documents, claims, permits and notices required by any Governmental Authority in
order to maintain the Governmental Authorizations, except where failure to file
such reports would not be materially adverse to the Business. To the Knowledge
of Seller, all such reports, documents, claims, permits and notices were
complete and accurate in all material respects on the date filed (or were
corrected in or supplemented by a subsequent filing). To the Knowledge of
Seller, no event has occurred that would reasonably be expected to result in a
penalty under or the revocation, cancellation, non-renewal or adverse
modification of any Governmental Authorization, except as has not been and would
not, individually or in the aggregate, reasonably be expected to be materially
adverse to the Business.

 



-24-

 

 

Section 4.07        Regulatory Matters.

 

(a)               Section 1.01(a) of the Disclosure Schedules sets forth, as of
the Effective Date, a list of all NDAs and INDs relating to NUCYNTA.

 

(b)               With respect to the Business, neither Seller nor any of the
Divesting Entities, nor, to the Knowledge of Seller, any officer or employee of
Seller or any of the Divesting Entities, has made an untrue statement of a
material fact or a fraudulent statement to the FDA or other Governmental
Authority, failed to disclose a material fact required to be disclosed to the
FDA or other Governmental Authority or committed an act, made a statement, or
failed to make a statement that, at the time such disclosure was made, would
reasonably be expected to provide a basis for the FDA to invoke its Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities policy set
forth in the FDA’s Compliance Policy Guide Sec. 120.100 (CPG 7150.09).

 

(c)               With respect to the Business, neither Seller nor any of the
Divesting Entities, nor, to the Knowledge of Seller, their respective officers
or employees, has been debarred, pursuant to Section 306 of the US Federal Food,
Drug, and Cosmetic Act, or has been the subject of a conviction described in
such section.

 

(d)               With the respect to the Business, neither Seller nor any of
the Divesting Entities has received from the FDA or any other Governmental
Authority a written notification alleging or asserting a failure to comply with
applicable Health Laws.

 

(e)               All clinical trials and studies for the Products that have
been or are being conducted by or on behalf of Seller or its Affiliates since
January 9, 2018, were conducted, and are being conducted, in all material
respects in accordance with all applicable Laws, including Health Laws. To the
Knowledge of Seller, there is no Legal Proceeding pending or threatened by any
Governmental Authority to suspend, investigate or terminate any ongoing clinical
trials or studies for any Product.

 

Section 4.08        Contracts.

 

(a)                  Seller has made available to Purchaser true and complete
copies of all Transferred Contracts. The Transferred Contracts constitute all of
the material Contracts owned or controlled by Seller and the Divesting Entities
related to the Business, and neither Seller nor any Divesting Entity is party to
any material Contract related to the Business that does not constitute a
Transferred Contract. Except as disclosed on Section 4.08(a) of the Disclosure
Schedules, (i) each Transferred Contract is valid and binding on Seller or the
Divesting Entity that is a party thereto and, to the Knowledge of Seller, the
other party thereto, and is in full force and effect in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar Laws affecting creditors’ rights generally or by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or law), (ii) neither Seller nor any Divesting Entity or,
to the Knowledge of Seller, any other party thereto, is in material breach of or
material default under, or has provided notice of its intent to terminate or, to
the extent applicable, not renew, any Transferred Contract, and no event has
occurred that, with the giving of notice or lapse of time or both, would
constitute a material breach or material default thereunder and (iii) no
Transferred Contract limits or restricts the ability of any party thereto to
conduct any particular line of business (other than restrictions set forth in
the License) that would be binding on Purchaser following the Closing

 



-25-

 

 

(b)                  A true, complete and correct list of the top ten (10)
vendors (by amount actually paid or payable to such vendors) in respect of the
Business, in each case, for the twelve (12)-month period ended December 31, 2019
(the “Top Vendors”) is set forth on Section 4.08(b) of the Disclosure Schedules.

 

(c)               Except as set forth on Section 4.08(c) of the Disclosure
Schedules, each Transferred Contract is assignable or transferable to Purchaser
without (i) the written consent of, or prior notice to, any other party thereto
and (ii) the making of any payment or grant of any other consideration, rights
or license to any other party thereto or Person.

 

(d)               As of the Effective Date, Grünenthal has consented, in
writing, to the assignment of the License to Purchaser pursuant to the Consent
Agreement and in accordance with the terms of the License and such consent has
not been rescinded, revoked, modified or conditioned in any manner.

 

(e)               Except as set forth on Section 4.08(e) of the Disclosure
Schedules, since August 1, 2019, Seller has received no written notice of any
material adverse change in the price or availability of any material supplies or
services provided under the Transferred Contracts that are used in the
manufacture, distribution or sale of the Products as such activities are
conducted by Seller as of the date of this Agreement.

 

Section 4.09        Intellectual Property.

 

(a)               Except as set forth on Section 4.09(a) of the Disclosure
Schedules:

 

(i)                 To the Knowledge of Seller, the Transferred IP Rights are
enforceable, valid and subsisting and there is no objection or claim being
asserted or threatened in writing by any Person challenging the scope,
ownership, inventorship, validity or enforceability of any Transferred IP
Rights; provided that the foregoing “Knowledge of Seller” qualifier shall not
apply with respect to the Transferred Trademark Rights;

 

(ii)              on the Effective Date, one or more of Seller or the Divesting
Entities is, and at the Closing, Seller or one or more of Seller or the
Divesting Entities will be, (A) the sole and exclusive beneficial and, with
respect to applications and registrations, record owner of, and hold good,
saleable and sole title to the Transferred IP Rights other than the Transferred
IP Rights that are licensed to Seller or one or more of the Divesting Entities,
in which case, Seller or one or more of the Divesting Entities is the holder of
an assignable valid right or license to such licensed Transferred IP Rights, and
(B) the beneficial owner of the Licensed Seller Know-How (other than Licensed
Seller Know-How that are licensed or granted to Seller under the License);

 



-26-

 

 

(iii)            other than pursuant to the Commercialization Agreement, no
license of any kind relating to any Transferred IP Right has been granted by
Seller or any Divesting Entity to any third parties (except for immaterial,
non-exclusive licenses to use Transferred IP Rights to customers and suppliers
in the ordinary course of business);

 

(iv)             the Transferred IP Rights are, to the Knowledge of Seller, free
and clear of any Liens, other than Permitted Liens or pursuant to the License,
except as would not, individually or in the aggregate, reasonably be expected to
be materially adverse to the Purchased Assets or the conduct of the Business;
provided that the foregoing “Knowledge of Seller” qualifier shall not apply with
respect to the Transferred Trademark Rights;

 

(v)               there are no Legal Proceedings or other claims pending or
threatened by Seller or any of its Affiliates against any Person, and none of
Seller or any of its Affiliates has provided notice of any Person’s Infringement
of any Transferred IP Right or Licensed Seller Know-How, in each case, except as
would not, individually or in the aggregate, reasonably be expected to be
materially adverse to the Purchased Assets or the operation of the Business;

 

(vi)             there are no Legal Proceedings or other claims pending, or to
the Knowledge of Seller, threatened against Seller or any of its Affiliates by
any Person, and none of Seller or, to the Knowledge of Seller, any of its
Affiliates received written notice (including in the form of offers, invitations
to obtain a license or cease-and-desist letters) from any Person that the
conduct of the Business (including the use of Licensed Seller Know-How),
including the marketing and sale of the Products in the United States,
constitutes Infringement of any IP Right of such Person, in each case, except as
would not, individually or in the aggregate, reasonably expected to be
materially adverse to the Purchased Assets or to the operation of the Business;

 

(b)               Except as set forth on Section 4.09(b) of the Disclosure
Schedules, the Transferred IP Rights constitute all of the IP Rights owned or
licensed to or by Seller and its Affiliates at the Closing relating to the
Products, except in respect of the manufacture and packaging of the Products. To
the Knowledge of Seller, all assignments, declarations and powers of attorney
(collectively, “Formalities”) with respect to the Transferred IP Rights have
been properly obtained and recorded.

 

(c)               The License is valid and binding on Seller or the Divesting
Entity that is a party thereto and, to the Knowledge of Seller, Grünenthal, and
is in full force and effect, subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting creditors’ rights
generally or by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or law), and neither Seller nor any of the
Divesting Entities nor, to the Knowledge of Seller, Grünenthal is in material
breach thereof or in material default thereunder, and no event has occurred
that, with the giving of notice or lapse of time or both, would constitute a
material breach thereof or material default thereunder.

 



-27-

 

 

(d)               Seller, and each Divesting Entity, has taken and currently
takes commercially reasonable measures to protect the confidentiality of
confidential information material to the conduct of the Business and owned, used
or held for use in the conduct of the Business by Seller or any Divesting
Entity, and to the Knowledge of Seller, there has not been any disclosure of any
material trade secret or confidential information owned, used or held for use in
the conduct of the Business to any Person in a manner that has resulted in the
loss of such trade secret or other rights in and to such information.

 

(e)               To the Knowledge of Seller, the development, sale,
distribution or other commercial exploitation (as currently marketed by
Purchaser) of Products as of the date hereof do not infringe upon or
misappropriate and have not infringed upon or misappropriated, any United States
IP Rights of any Person; provided that the foregoing “Knowledge of Seller”
qualifier shall not require due inquiry.

 

(f)                Section 4.09(f) of the Disclosure Schedules lists all of the
U.S. Patents licensed from Grünenthal under the terms of the License that relate
to the Products.

 

(g)               Other than pursuant to the Commercialization Agreement, or
pursuant to the Transferred Contracts, Seller has not licensed or sublicensed IP
Rights licensed to Seller under the License to any third party other than for
immaterial, non-exclusive licenses incidental to development, manufacturing,
sale, marketing or distribution of the Product.

 

(h)               Nucynta® ER constitutes a Grünenthal–ADF-Formulation (as
defined in the License).

 

Section 4.10        Purchased Assets. Except as set forth on Section 4.10 of the
Disclosure Schedule, Seller and Divesting Entities (a) own, lease or have the
legal right to use all of the Purchased Assets, and (b) have good title to all
the Purchased Assets (other than those Purchased Assets that are licensed) free
and clear of all Liens, except for Permitted Liens. Other than the Divesting
Entities, no Affiliate of Seller has any right, title or interest in, to or
under the Purchased Assets. Following the Closing, neither Seller nor any of its
Affiliates will own any right, title or interest in or to any of the Purchased
Assets, except as otherwise expressly set forth in Section 6.10, Section 6.12,
or Section 6.24. The Purchased Assets comprise all of the material rights,
properties and assets owned, operated or controlled by Seller and the Divesting
Entities related to the Business, and neither Seller nor any Divesting Entity
owns, operates or controls any material rights, properties or assets related to
the Business that do not constitute Purchased Assets. The material tangible
assets included in the Purchased Assets are (i) maintained in accordance with
normal industry practice and (ii) are in good operating condition and repair
(subject to normal wear and tear). This Section 4.10 does not relate to
intellectual property, which is the subject of Section 4.09.

 



-28-

 

 

Section 4.11        Inventories. The Inventories are of usable or saleable
quality in the ordinary course of business consistent in all material respects
with past practice and have the expiration dates set forth on the Preliminary
Inventories Statement (except for such inaccuracies with respect to such
expiration dates as would not be material). All of the Inventories are free of
material defects (including defects in packaging, labelling and storage) and
systematic or chronic problems and comply in all material respects with all
applicable specifications and all applicable Laws, including all Health Laws and
Environmental Laws. All Inventories that have been returned, have expired or
have been deemed unusable or not fit for sale, have been or will be destroyed in
accordance with the policies of Seller and applicable Law.

 

Section 4.12        Taxes. Except as set forth on Section 4.12 of the Disclosure
Schedules: (a) all material Tax Returns required to be filed by Seller or its
Affiliates with respect to the ownership or use of the Purchased Assets have
been duly and timely filed; (b) all material Taxes due and payable by Seller or
its Affiliates with respect to the ownership or use of the Purchased Assets have
been timely paid; (c) none of the Purchased Assets is subject to any Liens as a
result of a failure to pay any Tax (excluding, for clarity, any Permitted
Liens); and (d) other than as relates to Income Taxes, Seller has not received
written notice from a Taxing Authority relating to ongoing or pending Tax audits
or administrative or similar proceedings with respect to any Tax Returns
relating to the ownership or use of the Purchased Assets. Notwithstanding any
provisions of this Agreement to the contrary, Section 4.05 and the foregoing
provisions of this Section 4.12 constitute the sole representations and
warranties of Seller and its Affiliates relating to Taxes.

 

Section 4.13        Brokers. Except for the Persons set forth in Section 4.13 of
the Disclosure Schedules, whose fees with respect to the transactions
contemplated by this Agreement will not be borne by Purchaser, no broker, finder
or investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
any Transaction Document based upon arrangements made by or on behalf of Seller
or any of its Affiliates.

 

Section 4.14        Opinion. Prior to the date hereof, Seller received the
written opinion of Greenberg Traurig LLP that, subject to the assumptions,
exceptions, limitations and qualifications set forth therein, the authorization
of the Transaction by the stockholders of Seller is not required under Section
271 of the DGCL.

 

Section 4.15        Exclusivity of Representations and Warranties. Neither
Seller nor any of the Divesting Entities, or any of their Affiliates or
Representatives are making any representation or warranty of any kind or nature
whatsoever, oral or written, express or implied, relating to the Business or the
Purchased Assets (including, but not limited to, any relating to financial
condition or results of operations of the Business or maintenance, repair,
condition, design, performance, value, merchantability or fitness for any
particular purpose of the Purchased Assets), except as otherwise expressly set
forth in this Article IV or in the certificate delivered to Purchaser pursuant
to Section 7.01(c), and Seller hereby disclaims any such other representations
or warranties.

 



-29-

 

 

Article V
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller, as of the date hereof and as
of the Closing Date, as follows:

 

Section 5.01        Organization. Purchaser is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Virginia.
Purchaser is authorized to do business under the Laws of all jurisdictions in
which it is required to be so authorized, except as would not, individually or
in the aggregate, have a Purchaser Material Adverse Effect.

 

Section 5.02        Authority; Binding Effect.

 

(a)                     Purchaser has all requisite power and authority to own
and operate its properties and assets, to carry on its business as it is now
being conducted and to execute and deliver this Agreement, and to carry out or
cause to be carried out, the Transactions. The execution and delivery by
Purchaser of this Agreement and each of the Transaction Documents, and the
performance by Purchaser of its obligations hereunder and thereunder, have been
duly authorized by all requisite corporate action on the part of Purchaser. No
approval of Purchaser’s equity interest holders is necessary for Purchaser to
execute and deliver this Agreement or any related agreements or perform the
Transactions and do not require any further board, stockholder or other
authorization or consent on the part of Purchaser or any of its stockholders.

 

(b)               This Agreement and each of the Transaction Documents has been
duly executed and delivered by Purchaser and, assuming the valid execution and
delivery by Seller, constitutes a legal, valid and binding obligation of
Purchaser, each enforceable against Purchaser in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting creditors’ rights
generally or by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or law).

 

Section 5.03        Non-Contravention. The execution, delivery and performance
by Purchaser of this Agreement and the other Transaction Documents, and the
consummation of the Transactions, do not and will not (a) violate any provision
of the certificate of incorporation, bylaws or other organizational documents of
Purchaser; (b) materially conflict with, or result in a breach of, constitute a
default under or result in the termination, cancellation or acceleration
(whether after the giving of notice or the lapse of time or both) of any right
or obligation of Purchaser or any of its Affiliates under, or to a loss of any
benefit to which Purchaser or any of its Affiliates is entitled under, any
agreement, lease of real estate or license of intellectual property to which
Purchaser or any of its Affiliates is a party or to which its properties or
assets are subject; or (c) assuming compliance with the matters set forth in
Section 4.04 and Section 5.03, materially violate or result in a breach of or
constitute a default under any Law or other restriction of any Governmental
Authority to which Purchaser is subject, except, with respect to clauses (b) and
(c), for any violations, breaches, defaults, conflicts, losses, Liens,
terminations, cancellations or accelerations that would not, individually or in
the aggregate, reasonably be expected to have a material and adverse effect on
the ability of Purchaser to consummate the Transactions (a “Purchaser Material
Adverse Effect”).

 

Section 5.04        Governmental Authorization. Except as set forth on Section
5.04 of the Disclosure Schedules and in connection with the filings required by
the Competition Laws, the execution and delivery of this Agreement and the other
Transaction Documents, and the consummation of the Transactions, do not require
any consent or approval of, or any notice to or other filing with, any
Governmental Authority, except for consents, approvals, notices and filings the
failure of which to obtain or make would not, individually or in the aggregate,
have a Purchaser Material Adverse Effect.

 



-30-

 

 

Section 5.05        Financial Capability; S-3 Eligibility.

 

(a)               Purchaser has received (i) an executed commitment letter and a
fee letter, each dated as of the date hereof, true and correct copies of which
have been provided to Seller (with only the fee amounts and other customary
terms (none of which would adversely affect the conditions, amount or
availability of the Notes Offering Financing) redacted from the fee letter),
from the parties identified therein committing, subject to the terms and
conditions set forth therein (including in the term sheets and attachments
thereto), to purchase senior unsecured notes yielding gross proceeds of not less
than $125,000,000 from Purchaser for purposes of funding the consummation of the
transactions contemplated by this Agreement (such commitment letter and fee
letter, together with all term sheets and other attachments thereto, the “Notes
Offering Commitment Letter” and the financing committed pursuant to the Notes
Offering Commitment Letter, the “Notes Offering Financing”) and (ii) an executed
loan agreement, dated as of the date hereof, a true and correct copy of which
has been provided to Seller (with only the fee amounts and other customary terms
(none of which would adversely affect the conditions, amount or availability of
the Debt Financing) redacted therefrom), from the lenders (or agents thereof)
identified therein committing, subject to the terms and conditions set forth
therein, to provide up to $200,000,000 in the aggregate of debt financing to
Purchaser (such loan agreement, the “Loan Agreement,” and together with the
Notes Offering Commitment Letter, the “Commitment Documents”; the debt financing
committed pursuant to the Loan Agreement, the “Debt Financing,” and together
with the Notes Offering Financing, the “Financing”). The Commitment Documents
have been duly executed by Purchaser and, to Purchaser’s knowledge, each other
party thereto, and the Commitment Documents are in full force and effect and
constitute the legal, valid and binding obligations of Purchaser and, to the
knowledge of Purchaser, the other parties thereto, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditors’ rights generally or by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or law). As of the date of this Agreement, there are no
side letters or other contracts to which Purchaser is a party related to the
funding of the commitment amounts set forth in the Commitment Documents, other
than the Notes Offering Commitment Letter and the Loan Agreement. There are no
conditions precedent or other contingencies related to the funding of the full
amount of the Financing (including any “flex” provisions), other than as
expressly set forth in the Commitment Documents. As of the date of this
Agreement, none of the Commitment Documents have been amended or modified, no
such amendment or modification is presently contemplated, and the respective
obligations and commitments in each such document have not been withdrawn or
rescinded in any respect and no such withdrawal is presently contemplated. As of
the date of this Agreement, no event has occurred which, with or without notice,
lapse of time or both, would constitute a default or event of default or breach
on the part of Purchaser of any Commitment Document, or (to the knowledge of
Purchaser) on the part of any other party under any Commitment Document.

 



-31-

 

 

(b)               As of the date of this Agreement, assuming the accuracy of
Seller’s representations and warranties set forth in Article IV, Purchaser has
no reason to believe that it will be unable to satisfy on a timely basis any
term or condition to be satisfied by it and contained in the Commitment
Documents. Purchaser has fully paid any and all commitment fees or other fees
required by the terms of the Commitment Documents to be paid on or before the
date of this Agreement, As of the Closing, subject to the terms and conditions
of the Commitment Documents and satisfaction of the conditions contained in
Section 7.01, the aggregate proceeds contemplated by the Financing Commitments,
together with such monies available from Purchaser and its Affiliates, will be
sufficient for Purchaser to pay the Purchase Price on the terms and conditions
contemplated by this Agreement and to pay Purchaser’s fees and expenses related
thereto.

 

(c)                  As of the Effective Date, Purchaser is eligible to file a
registration statement on Form S-3 under the Securities Act.

 

Section 5.06        Financing. Reserved.

 

Section 5.07        Solvency. As of the Effective Date, after giving effect to
all of the Transactions, including the payment of the Purchase Price, and
assuming for these purposes the satisfaction of the conditions set forth in
Section 7.01(a) and Section 7.01(b) (in respect of compliance in all material
respects by Seller with the covenants set forth in Section 6.01(c)), Purchaser
shall be Solvent. For the purposes of this Section 5.07, the term “Solvent” when
used with respect to any Person, means that, as of any date of determination,
(a) the “fair saleable value” of the assets of such Person will, as of such
date, exceed (i) the value of all “liabilities of such Person, including
contingent and other liabilities,” as of such date, as such quoted terms are
generally determined in accordance with applicable federal laws governing
determinations of the insolvency of debtors, and (ii) the amount that will be
required to pay the probable liabilities of such Person on its existing debts
(including contingent liabilities) as such debts become absolute and matured,
(b) such Person will not have, as of such date, unreasonably small capital for
the operation of the businesses in which it is engaged or proposed to be engaged
following such date and (c) such Person will be able to pay its liabilities as
they become due.

 

Section 5.08        Brokers. Except for the Persons set forth on Section 5.08 of
the Disclosure Schedules, whose fees with respect to the transactions
contemplated by this Agreement will not be borne by Purchaser, no broker, finder
or investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
any Transaction Document based upon arrangements made by or on behalf of Seller
or any of its Affiliates.

 

Section 5.09        Purchaser’s Investigation and Reliance. Purchaser
acknowledges that, other than as set forth in Article IV of this Agreement and
the certificate delivered by Seller pursuant to Section 7.01(c), neither Seller
nor any of its Affiliates or Representatives makes or has made any
representation or warranty, either express or implied, (x) as to the accuracy or
completeness of any of the information provided to Purchaser or any of its
Affiliates or Representatives or (y) with respect to any projections, forecasts,
estimates, plans or budgets of future revenues, expenses or expenditures, future
results of operations, future cash flows or future financial condition of the
Business provided to Purchaser or any of its Affiliates or Representatives,
except, in each case, as expressly provided in a representation or warranty set
forth in in Article IV of this Agreement and the certificate delivered by Seller
pursuant to Section 7.01(c). Purchaser acknowledges that there are inherent
uncertainties in attempting to make such projections, forecasts, estimates,
plans or budgets and that it takes full responsibility for making its own
evaluation of the adequacy and accuracy of any such projections, forecasts,
estimates, plans or budgets (including the reasonableness of the assumptions
underlying any such projections, forecasts, estimates, plans or budgets). In
entering into this Agreement, except as expressly provided herein, Purchaser has
relied solely upon its independent investigation and analysis of the Business
and Purchaser acknowledges and agrees that it has not been induced by and has
not relied upon any representations, warranties or statements, whether express
or implied, made by Seller or any other Person that are not expressly set forth
in Article IV of this Agreement, whether or not such representations, warranties
or statements were made in writing or orally. Nothing in this Section 5.08 is
intended to modify or limit any of the representations or warranties of Seller
set forth in Article IV.

 



-32-

 

 

Article VI
COVENANTS

 

Section 6.01        Conduct of Business.

 

(a)               From the Effective Date through the Closing, except as
otherwise contemplated by this Agreement or the Commercialization Agreement or
consented to by Purchaser in writing, Seller agrees that it will conduct the
Business, and will cause the Business to be conducted, in the ordinary course of
business consistent in all material respects with past practice since January 1,
2019 and in compliance in all material respects with all applicable Laws, pay or
perform all material obligations relating to the Business as they become due and
owing in the ordinary course of business consistent in all material respects
with past practice since January 1, 2019, and will use, and cause the Divesting
Entities to use, commercially reasonable efforts to preserve intact the Business
and related relationships with suppliers, manufacturers, Governmental
Authorities and other third parties relevant to the conduct of the Business.

 

(b)                  From the Effective Date through the Closing, except as
otherwise contemplated by this Agreement or consented to by Purchaser in
writing, Seller shall, and shall cause each Divesting Entity to:

 

(i)maintain in effect all Transferred IP Rights and applications and
registrations included in the Transferred IP Rights, to the extent owned or
controlled by Seller or its Affiliates;

 

(ii)maintain in effect and perform its obligations in all material respects
under the Transferred Contracts, including the License; and

 

(iii)without limiting the generality of the foregoing clauses (i) and (ii),
timely perform its obligations with respect to the matters set forth on Section
6.01(b)(iii) of the Disclosure Schedules.

 



-33-

 

 

(c)               From the Effective Date through the Closing, except (i) as set
forth on Section 6.01(c) of the Disclosure Schedules or as otherwise
contemplated by the Transaction Documents, or (ii) as Purchaser shall otherwise
consent in writing (which consent shall not be unreasonably withheld or
delayed), Seller covenants and agrees that, with respect to the Business, it
shall not, and shall cause the Divesting Entities not to:

 

(i)                 sell, assign, pledge, dispose of, transfer, lease, license,
encumber or authorize the sale, pledge, disposition, transfer, lease, license or
encumbrance of any assets, including the Transferred IP Rights, that are (or
would otherwise be) Purchased Assets, other than (A) sales of Products in the
ordinary course of business consistent in all material respects with past
practice or (B) Permitted Liens;

 

(i)                 waive any material claims or rights of material value that
relate to the Purchased Assets;

 

(ii)              acquire any material properties or assets (including IP
Rights) that would constitute Purchased Assets other than in the ordinary course
of business consistent in all material respects with past practice;

 

(iii)            settle any Legal Proceeding or waive or satisfy any material
claims or rights of material value in a manner that would constitute an Assumed
Liability;

 

(iv)             terminate, cancel, permit to lapse, amend, waive or modify any
Governmental Authorizations, except as required by any Governmental Authority;

 

(v)               enter into any new Contract that would be a Transferred
Contract if entered into prior to the date hereof or renew any Transferred
Contract, other than (A) any Contract set forth on Section 6.01(c) of the
Disclosure Schedules, (B) any Contract that is cancelable upon sixty (60) days
or less notice without any liability, or (C) any Contract renewed in the
ordinary course of business consistent in all material respects with past
practice;

 

(vi)             terminate or waive any material provision of, or accelerate any
benefits or obligations under, or amend or otherwise modify in any material
respect, any Transferred Contract;

 

(vii)          make or commit to make any capital expenditures or incur any
other payment obligation outside the ordinary course of business that would
require payment by Purchaser following the Closing and that would constitute an
Assumed Liability;

 

(viii)        abandon, dispose of or permit to lapse any material Transferred IP
Rights;

 

(ix)             fail to take any material action necessary to protect or
maintain the Transferred IP Rights or to prosecute any pending applications for
Transferred Trademark Rights or file any documents or other information or pay
any maintenance or other fees related thereto;

 



-34-

 

 

(x)               transfer, assign or grant any license or sublicense of any
rights under or with respect to any Transferred IP Rights;

 

(xi)             disclose or agree to disclose to any Person, other than
representatives of Purchaser or Seller in accordance with the terms of the
Confidentiality Agreement, any Confidential Information; or

 

(xii)          agree, commit to or authorize any of the foregoing actions.

 

(d)               Notwithstanding the foregoing, nothing herein will prevent
Seller or any of its Affiliates from taking actions, including (i)
contributions, transfers, assignments and acceptances of assets and liabilities;
(ii) the repayment of indebtedness and the extinguishment of Liens; and (iii)
the cancellation of any intercompany Contracts and any Contracts that will not
constitute Transferred Contracts, in each case in order to facilitate the
consummation of the Transactions; provided, that none of such actions would
reasonably be expected to result in any Assumed Liability.

 

Section 6.02        Commercialization Agreement. From the Effective Date to the
Closing Date, each Party agrees that it will continue to comply with its
obligations under the Commercialization Agreement, including, with respect to
Purchaser, its obligation to commercialize and sell the Products in the ordinary
course of business consistent in all material respects with past practice.

 

Section 6.03        Condition of the Purchased Assets.

 

(a)               Purchaser acknowledges and agrees that (i) it is purchasing
the Purchased Assets based on the results of its inspections and investigations,
and on the representations and warranties of Seller and its Affiliates that are
expressly set forth in this Agreement and (ii) except as otherwise set forth in
this Agreement, the Purchased Assets are sold “as is, where is” and Purchaser
accepts the Purchased Assets in the condition they are in and at the place where
they are located on the Closing Date, subject to the terms and conditions
hereof. PURCHASER AGREES THAT THE REPRESENTATIONS AND WARRANTIES GIVEN HEREIN BY
SELLER ARE IN LIEU OF, AND PURCHASER HEREBY EXPRESSLY WAIVES ALL RIGHTS TO, ALL
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, AND ALL
OTHER WARRANTIES ARISING UNDER THE UNIFORM COMMERCIAL CODE (OR SIMILAR
APPLICABLE LAWS) ARE HEREBY WAIVED BY PURCHASER.

 

(b)               Any claims Purchaser may have for breach of representation or
warranty of Seller under this Agreement shall be based solely on the
representations and warranties of Seller expressly set forth in this Agreement
or in the certificate delivered to Purchaser pursuant to Section 7.01(c).

 



-35-

 

 

Section 6.04        Information and Documents. From and after the Effective Date
and for a period of three (3) years following the Closing Date, upon reasonable
advance notice in writing and to the extent permitted by applicable Law, Seller
shall, and shall cause the Divesting Entities to, permit Purchaser and its
Representatives to have reasonable access, during normal business hours, to
properties, assets, books, records, agreements, documents, data, files and
personnel of Seller or such Divesting Entity, as applicable, in each case to the
extent relating to the Purchased Assets, the Assumed Liabilities or the
Business, as may reasonably be requested by Purchaser; provided, however, that
such access shall not unreasonably interfere with Seller’s or any Divesting
Entity’s operation of their respective businesses, including the Business;
provided, further, that Seller may restrict the foregoing access to the extent
that (i) in the reasonable judgment of Seller (after consulting with counsel),
such access or provision of information would result in a violation of
confidentiality obligations to a third party, (ii) disclosure of any such
information would result in disclosure of any proprietary information or trade
secrets of Seller or any other Person (other than with respect to Confidential
Information or otherwise in respect of the Business) or (iii) disclosure of any
such information would result in the loss or waiver of any attorney-client
privilege, in which case Seller shall use commercially reasonable efforts to
provide Purchaser with an acceptable alternative means of obtaining such
information; provided, further, that Seller may redact any material provided
under this Section 6.04 to the extent such material relates to any assets or
products other than such reasonable financial and operating data and other
information that is available with respect to the Purchased Assets, the Assumed
Liabilities the Business or sale of the Products (or consent to authorize
Purchaser to obtain appropriate records from any Governmental Authority) as
Purchaser may from time to time reasonably request.

 

Section 6.05        Publicity; Public Disclosure.

 

(a)               Notwithstanding anything herein to the contrary, each Party
hereby agrees with the other Party, except as may be required to comply with the
requirements of any applicable Laws or the rules and regulations of each stock
exchange upon which the securities of such Party are listed, if any (in which
case such Party shall notify without delay the other Party and provide the other
Party with a copy of the contemplated disclosure prior to submission or release,
as the case may be, unless notifying is impracticable due to circumstances
beyond such Party’s control, and such Party shall give due consideration to any
comments provided by the other Party or its counsel), that no press release or
similar public announcement shall, at any time, be made by it or caused to be
made by it concerning the execution or performance of this Agreement unless it
shall have consulted the other Party in advance with respect thereto and such
other Party consents in writing to such release or announcement; provided,
however, that this Section 6.05(a) shall not apply to any disclosures required
by the rules and regulations of the United States Securities and Exchange
Commission (“SEC”), including in connection with the Financing.

 

(b)               Notwithstanding the foregoing, the Parties acknowledge that
this Agreement and other Transaction Documents may need to be filed with the SEC
by both Seller and Purchaser. Accordingly, each Party agrees, prior to making
any such filing, to provide the other Party and its counsel with a redacted
version of this Agreement (and any other Transaction Document) that it intends
to file, and to give due consideration to any comments provided by such Party or
its counsel and use reasonable efforts to ensure the confidential treatment by
the SEC of those sections.

 



-36-

 

 

Section 6.06        Commercially Reasonable Efforts; Regulatory Approvals;
Access. Subject to any obligation imposed by Law, including all Competition
Laws:

 

(a)               Subject to the terms and conditions of this Agreement, each of
Seller and Purchaser shall cooperate, and shall use its commercially reasonable
efforts, to (i) take, or cause to be taken, all actions and (ii) do, or cause to
be done, all things necessary for it to do, under applicable Laws to consummate
and make effective the Transactions, including all actions and all things
necessary for it to (A) comply promptly with all legal requirements which may be
imposed on it with respect to this Agreement and the Transactions (which actions
shall include furnishing all information required by applicable Law in
connection with approvals of or filings with any Governmental Authority),
(B) satisfy the conditions precedent to the obligations of such Party hereto and
(C) obtain any consent, authorization, order or approval of, or any exemption
by, any Governmental Authority or other public or private third party required
to be obtained or made by Seller or Purchaser in connection with the
Transactions, in each case, as soon as reasonably practicable following the
Effective Date; provided, however, that except as otherwise set forth in this
Agreement, neither Party shall have any obligation to pay any material amount of
money or make any material concessions to obtain such consents. Subject to
appropriate confidentiality protections, each Party will furnish to the other
Party such necessary information and reasonable assistance as such other Party
may reasonably request in connection with the foregoing. In addition, Purchaser
agrees, subject to any obligations of confidentiality, to provide such evidence
as to financial capability, resources and creditworthiness as may be reasonably
requested by any third party whose consent or approval is sought hereunder.

 

(b)               Subject to applicable Law relating to the exchange of
information, Purchaser and Seller and their respective counsel shall (i) have
the right to review in advance and, to the extent practicable, consult the other
on, any filing made with, or written materials to be submitted to, any
Governmental Authority in connection with the Transactions; (ii) promptly inform
each other of any communication (or other correspondence or memoranda) received
from, or given to, any Governmental Authority in connection with the
Transactions; (iii) consult with the other Party, and consider in good faith the
views of the other Party, prior to entering into any agreement with any
Governmental Authority with respect to the Transactions; and (iv) furnish each
other with copies of all correspondence, filings and written communications
between them, or their respective counsel or Affiliates, on the one hand, and
any Governmental Authority or its respective staff, on the other hand, with
respect to the Transactions. Purchaser and Seller shall, to the extent
practicable, provide each other and their respective counsel with advance notice
of and the opportunity to participate in any discussion, telephone call or
meeting with any Governmental Authority in respect of any filing, investigation
or other inquiry in connection with the Transactions and to participate in the
preparation for such discussion, telephone call or meeting.

 

(c)               To the extent necessary, Purchaser and Seller shall file any
notification and report form and related material required under any Competition
Laws, as soon as practicable after the Effective Date. Purchaser and Seller
shall promptly file any additional information properly requested by any
competent Governmental Authority whose consent has been requested to the
Transactions as soon as practical after receipt of any proper request for
additional information. The Parties shall use their reasonable best efforts to
obtain early termination of the applicable waiting period, to the extent
required, from the applicable Governmental Authority.

 



-37-

 

 

Section 6.07        Books and Records. Seller shall transfer to Purchaser on the
Closing Date (or as soon as reasonably practicable after the Closing Date) the
Product Books and Records and the Regulatory Information that are (a) accessible
by Seller or an Affiliate, and (b) reasonably identifiable and reasonably
separable from other books and records of Seller. To the extent that Seller is
unable to transfer any such Product Books and Records and Regulatory Information
on the Closing Date, Seller shall use commercially reasonable efforts to deliver
such Product Books and Records and Regulatory Information to Purchaser (i) with
respect to any such Product Books and Records and Regulatory Information that
are in hard copy format, within thirty (30) days following the Closing Date and
(ii) with respect to any such Product Books and Records and/or Regulatory
Information that are in an electronic format, within thirty (30) days following
the date on which Purchaser has established systems that are compatible with the
relevant electronic format to facilitate such delivery; provided, however, that
if Purchaser fails to establish such systems within twelve (12) months of the
Closing, Seller’s obligation to transfer such Product Books and Records to
Purchaser in electronic format shall expire. Seller may transfer copies or
originals of the Product Books and Records and Regulatory Information at its
election, unless Purchaser reasonably requests an original copy of any such
Product Books and Records and Regulatory Information.

 

Section 6.08        Regulatory Matters.

 

(a)               Transfer of Governmental Authorizations. Seller shall use
commercially reasonable efforts to assign to Purchaser all of Seller’s right,
title, obligations and interest existing in and to the Transferred Governmental
Authorizations on the Closing Date, and Purchaser shall assume such right,
title, obligations and interest from Seller upon Seller’s assignment of the
Transferred Governmental Authorizations. On the Closing Date, each Party shall
execute and deliver to the FDA the Seller FDA Transfer Letters and the Purchaser
FDA Transfer Letters, as the case may be, and to other appropriate Governmental
Authorities in the United States such documents and instruments of conveyance as
necessary and sufficient to effectuate the transfer of each Transferred
Governmental Authorization to Purchaser under applicable Law on the Closing Date
or as soon as possible if the Transferred Governmental Authorizations are
assigned after the Closing.

 

(b)               Governmental Authority Contacts. Purchaser and Seller shall
promptly give written notice to the other upon becoming aware of any action by,
or notification or other information which it receives (directly or indirectly)
from, any Governmental Authority in the United States (together with copies of
correspondence related thereto), which (A) raises any material concerns
regarding the safety or efficacy of the Products, (B) which indicates or
suggests potential material liability for either party to third parties arising
in connection with the Products, or (C) which indicates a reasonable potential
for a need to initiate a recall, market withdrawal or similar action; in each
case with respect to the Products sold by Seller on or prior to the Closing Date
or Products sold by Purchaser using any of the Seller Names.

 



-38-

 

 

 

(c)               Product Complaints. From and after the Closing, Purchaser
shall be solely responsible for responding to any complaint regarding the
Products that is received by either Purchaser or Seller after the Closing Date
from any source and for investigating and analyzing such complaint and making
required reports to FDA, regardless of whether the Products involved were sold
by Seller or Purchaser.

 

Section 6.09        Further Assurances. From time to time after the Closing, and
for no further consideration (other than reimbursement for out of pocket
expenses incurred in packing or shipping any Purchased Asset), each of the
Parties shall, and shall cause its Affiliates to, execute, acknowledge and
deliver such assignments, transfers, consents, assumptions and other documents
and instruments (including such assignments and other documents, certificates
and instruments for Purchaser’s filing with the applicable Governmental
Authorities, registries and other recording authorities to record the transfer
of the Transferred IP Rights in accordance with applicable Law) and take such
other commercially reasonable actions as may reasonably be requested to more
effectively assign, convey or transfer to or vest in: (a) Purchaser and its
designated Affiliates, (i) all rights, title and interests in, to and under the
Purchased Assets and the Assumed Liabilities contemplated by this Agreement to
be transferred or assumed at the Closing, and (ii) any Contracts, properties,
rights, interests or other assets not included in the Purchased Assets that
exclusively relate to the Products (other than the agreement set forth on
Section 6.17(b) of the Disclosure Schedules (the “Excluded Contract”)) and are
necessary to the Business; and (b) Seller, any rights, title or interests in, to
or under any Excluded Asset that may have been transferred to Purchaser at
Closing. Purchaser agrees that, following the Closing, Purchaser shall prepare
any such additional instruments or documents necessary to assign, convey or
transfer the Transferred IP. Seller agrees to use commercially reasonable
efforts to obtain the Formalities after Closing to the extent they were not
obtained prior to Closing.

 

Section 6.10        Bulk Transfer Laws. Purchaser acknowledges that Seller and
its Affiliates have not taken, and do not intend to take, any action required to
comply with any applicable bulk sale or bulk transfer Laws or similar Laws and
hereby waives compliance therewith.

 

Section 6.11        Insurance. As of the Closing Date, the coverage under all
insurance policies of Seller and its Affiliates shall continue in force only for
the benefit of Seller and its Affiliates, and not for the benefit of Purchaser
or any of its Representatives. As of the Closing Date, Purchaser agrees to
arrange for its own insurance policies with respect to the Purchased Assets
covering all periods and agrees not to seek, through any means, to benefit from
any of Seller’s or its Affiliates’ insurance policies which may provide coverage
for claims relating in any way to the Purchased Assets.

 



-39-

 

 

Section 6.12        Support. Following the Closing, Purchaser and its
Affiliates, on the one hand, and Seller and the Divesting Entities, on the other
hand, shall reasonably cooperate with each other in conducting recalls and/or in
the defense or settlement of any Liabilities or lawsuits involving the Purchased
Assets, the Products, the Agreement, the Transaction Documents, or the Services
Agreement, in each case for which the other Party has responsibility under this
Agreement, the Transaction Documents or the Services Agreement, by providing the
other Party and such other Party’s legal counsel reasonable access to employees,
records, documents, data, equipment, facilities, products, parts, prototypes and
other information relating primarily to the Purchased Assets or the Products, as
such other Party may reasonably request, to the extent maintained or under the
possession or control of the requested Party; provided, however, that such
access shall not unreasonably interfere with the business of Purchaser or
Seller, or any of their respective Affiliates; provided, further, that either
Party may restrict the foregoing access to the extent that (a) such restriction
is required by applicable Law, (b) such access or provision of information would
reasonably be expected to result in a violation of confidentiality obligations
to a third party or (c) disclosure of any such information would result in the
loss or waiver of the attorney-client privilege. The requesting Party shall
reimburse the other Party for reasonable out-of-pocket expenses paid by the
other Party to third parties in performing its obligations under this Section
6.12.

 

Section 6.13        Payments from Third Parties. In the event that, on or after
the Closing Date, either Party shall receive any payments or other funds due to
the other pursuant to the terms of this Agreement or any of the other
Transaction Documents, then the Party receiving such funds shall promptly
forward such funds to the proper Party. The Parties acknowledge and agree that
there is no right of offset regarding such payments and a Party may not withhold
funds received from third parties for the account of the other Party in the
event there is a dispute regarding any other issue under any of the Transaction
Documents.

 

Section 6.14        Resale Exemption Certificates. At the Closing (or within
such reasonable time thereafter as may be necessary to perfect the resale or
other exemption certificates), Purchaser shall deliver to Seller fully completed
and executed resale exemption certificates or other applicable exemption
certificates for all jurisdictions identified by Seller prior to Closing as
jurisdictions in which inventory is to be transferred and for which resale
exemption certificates are necessary to comply with applicable Law. To the
extent that any jurisdiction refuses to accept any resale exemption certificate
or other applicable exemption certificate provided by Purchaser, Seller and
Purchaser agree that any Transfer Taxes (and related interest and penalty)
assessed by such jurisdiction shall be borne by Purchaser as provided in Section
2.10 herein.

 



-40-

 

 

Section 6.15        Financing.

 

(a)               Subject to the terms and conditions of this Section 6.15,
Purchaser shall use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to arrange the Financing as promptly as practicable and in a timely
fashion on the terms and conditions described in the Commitment Documents,
including using its reasonable best efforts to (a) maintain in effect the
commitment for the Financing set forth in the Commitment Documents and comply
with all covenants or agreements of Purchaser (and cause its Affiliates to
comply with any covenant or agreement of any of its Affiliates) set forth in the
Commitment Documents or any definitive documentation relating to the Financing,
(b) negotiate and execute definitive agreements with respect thereto on the
terms and conditions contemplated by the Commitment Documents (including any
flex terms in the Commitment Documents) and otherwise on terms acceptable to
Purchaser and its Financing Sources, (c) satisfy or obtain a waiver of (and
cause its Affiliates to satisfy or obtain such waiver), on a timely basis, all
conditions applicable to Purchaser and its Affiliates in such Commitment
Documents and the definitive agreements related thereto that are within its or
its Affiliates’ control, (d) in the event that all conditions to the commitment
of any counterparty to the Commitment Documents providing such Financing have
been satisfied (or waived, as applicable), consummate the Financing on or prior
to the Closing Date, and (e) use commercially reasonable efforts to cause the
lenders and the other Person(s) providing the Financing to fund when required
hereunder the Financing required to consummate the Transaction. Purchaser shall
not permit any amendment or modification to be made to, or any waiver of any
provision or remedy under the Commitment Documents (except in compliance with
the flex provisions of the fee letters as in effect as of the date hereof), if
such amendment, modification or waiver (i) reduces the aggregate amount of the
Financing (including by changing the amount of fees to be paid or original issue
discount), to an amount below the amount required, together with all other
financial resources by Purchaser, to consummate the transactions contemplated
hereby on the terms set forth in this Agreement, (ii) amends the existing, or
imposes additional, conditions precedent to the Financing, (iii) would
reasonably be expected to delay or prevent the Closing Date or make the funding
of the Financing less likely to occur, (iv) imposes additional material
obligations on Seller, or its Subsidiaries prior to the Closing Date or (v)
adversely impact the ability of Purchaser or any of its Affiliates, as
applicable, to enforce its rights against the other parties to the Commitment
Documents or the definitive agreements with respect to the Financing (the
amendments described in the foregoing clauses (i) through (v), “Prohibited
Amendments”). Purchaser shall deliver to Seller true and complete copies of any
amendment, modification, supplement, consent or waiver to or under any of the
Commitment Documents or the definitive agreements relating to the Financing
promptly upon execution thereof other than amendments or modifications solely
for the purpose of joining additional arrangers or financing sources following
the date hereof to the extent effected pursuant to the terms of the Notes
Offering Commitment Letter or the Loan Agreement, as applicable. Purchaser shall
keep Seller informed on a current basis and in reasonable detail of the status
of its efforts to arrange, and of any material developments concerning the
timing of, the closing of the Financing. Purchaser shall give Seller notice (i)
promptly after obtaining knowledge thereof, of any actual or likely material
breach, violation, default, termination or repudiation by any party to any of
the Commitment Documents or definitive documents related to the Financing, (ii)
of its receipt of any written notice from any of its Financing Sources alleging
a breach, violation default, termination or repudiation by any party to the
Commitment Documents or any definitive document related to the Financing of any
provisions of the Commitment Documents or any definitive document related to the
Financing, (iii) the occurrence of an event or development that Purchaser
expects to have a material and adverse impact on the ability of Purchaser to
obtain all or any material portion of the Financing contemplated by the
Commitment Documents, (iv) of any material dispute or disagreement between or
among any parties to any of the Commitment Documents or any definitive document
relating to the Financing with respect to the conditionality or amount of the
Financing or the obligation to fund the Financing or the amount of the Financing
to be funded at the Closing (but excluding ordinary course negotiations) or (iv)
otherwise, if the Financing contemplated by the Commitment Documents becomes
unavailable on the terms and conditions (including any “flex” provisions)
contemplated therein, in whole or in part, for any reason (each of the foregoing
clauses, a “Financing Failure Event”). As soon as reasonably practicable, but in
any event within two Business Days of the date Seller delivers to Purchaser a
written request, Purchaser shall provide to Seller any information reasonably
requested by Seller relating to any Financing Failure Event. If any portion of
the Financing becomes unavailable on the terms and conditions (including any
applicable market flex provisions) contemplated by the Commitment Documents and
alternative financing (so long as the terms thereof are of the type that would
not constitute a Prohibited Amendment) is not then made available in an amount
equal to such portion, and such portion is required to pay the Purchase Price on
the terms and conditions contemplated by this Agreement and to pay Purchaser’s
fees and expenses related thereto, Purchaser shall promptly notify Seller in
writing and Purchaser shall use its reasonable best efforts to arrange and
obtain in replacement thereof, and negotiate and enter into definitive
agreements with respect to, alternative financing from alternative sources in an
amount sufficient to consummate the Transactions with terms and conditions
(including market flex provisions) not materially less favorable, taken as a
whole, to Purchaser than the terms and conditions set forth in the Commitment
Documents, as promptly as practicable following the occurrence of such event but
no later than the final day of the Marketing Period; provided, that in no event
will the reasonable best efforts of Purchaser be deemed or construed to require
Purchaser to (A) pay fees materially in excess of those contained in the
Commitment Documents (including the market flex provisions) or agree to "market
flex" terms, materially less favorable to Purchaser than the corresponding
market flex terms contained in or contemplated by the Commitment Documents or
(B) enter into any alternative financing terms the terms of which are materially
less favorable to Purchaser than the terms contained in the Commitment Documents
on the date hereof (taken as a whole).

 



-41-

 

 

(b)               Notwithstanding anything contained in this Section 6.15 or in
any other provision of this Agreement, in no event shall Purchaser be required
to amend or waive any of the terms or conditions hereof.

 

(c)               Subject, in each case, to the rights of the parties to the
Commitment Documents under the terms thereof and the definitive documentation
with respect to the Financing, none of the parties hereto in their capacities
hereunder shall have any rights or claims against any Financing Source in
connection with this Agreement, the Commitment Documents, the Financing, the
definitive documentation in connection thereto or any of the transactions
contemplated thereby, and, without prejudice to the rights of each Financing
Source pursuant to the Commitment Documents and the definitive documentation
with respect to the Financing, each Financing Source, solely in its capacity as
an agent, underwriter, purchaser, lender or arranger, shall not have any rights
or claims against any party hereto or any related Person thereof, in connection
with this Agreement, whether at law or equity, in contract, in tort or otherwise
(other than with respect to enforcing their rights as third party beneficiaries
of this Agreement). In furtherance and not in limitation of the foregoing
waiver, it is acknowledged and agreed that no Financing Sources shall have any
liability for any claims or damages to any Seller or any of its Subsidiaries in
connection with this Agreement, the Commitment Documents, the Financing or the
transactions contemplated hereby or thereby.

 

(d)               Notwithstanding anything in Section 10.10 to the contrary,
each of the parties hereto agrees that it will not bring or support any action
(whether at law, in equity, in contract, in tort or otherwise) against any
Financing Sources or any other Persons that have committed to provide or
otherwise entered into agreements in connection with the Financing or other
financings in connection with the transactions contemplated hereby in any way
relating to this Agreement or any of the transactions contemplated by this
Agreement, including any dispute arising out of or in any way relating to the
Commitment Documents or the performance thereof, in any forum other than the
Supreme Court of the State of New York, County of New York, or, if under
applicable law exclusive jurisdiction is vested in the federal courts, the
United States District Court for the Southern District of New York in the County
of New York (and appellate courts thereof). The provisions of this Section
6.15(d) shall be enforceable by each Financing Source, its Affiliates and their
respective successors and permitted assigns.

 



-42-

 

 

Section 6.16        Tax Matters. Notwithstanding Section 2.02(f), Seller and
Purchaser shall provide each other with such cooperation and information as
either of them reasonably may request of the other in filing any Tax Return,
amended Tax Return or claim for refund, determining a liability for Taxes or a
right to a refund of Taxes or participating in or conducting any audit or other
proceeding in respect of Taxes, in each case, relating to the ownership or use
of the Purchased Assets. Seller and Purchaser shall make themselves (and their
respective employees) reasonably available on a mutually convenient basis to
provide explanations of any documents or information provided under this Section
6.16.

 

Section 6.17        Licenses and Additional Rights and Actions.

 

(a)               Effective as of the Closing, Seller hereby grants to Purchaser
a perpetual, irrevocable, transferable, sublicensable, non-exclusive, paid-up,
royalty-free right and license to use the Licensed Seller Know-How for the
research, development, manufacture, packaging, importation, distribution,
commercialization, marketing, use and sale of the Products and the Inventory in
the United States and the use of the Purchased Assets in the United States.

 

(b)               Promptly after the Closing, Purchaser shall take the action
set forth on Section 6.17(b)(i) of the Disclosure Schedule.

 

Section 6.18        Notice of Certain Events. Seller shall promptly notify
Purchaser of any of the following:

 

(a)               any written notice from any Person alleging that the consent
of such Person is or may be required in connection with the Transactions, if the
failure to obtain such consent would, individually or in the aggregate,
reasonably be expected to be materially adverse to the Business or to the
ability of Seller to timely consummate the Transactions;

 

(b)               any written notice communication from any Governmental
Authority in connection with the Transactions;

 

(c)               any Legal Proceeding commenced or, to the Knowledge of Seller,
threatened against, relating to or involving or otherwise affecting Seller, any
Divesting Entity or the Business that, if pending on the date of this Agreement,
would have been required to have been disclosed pursuant to Section 4.05 or that
relate to the consummation of the Transactions;

 



-43-

 

 

(d)               any (i) debarment or proposed debarment under to 21 U.S.C.
Section 335a(a) or 335a(b) or (ii) engagement in any conduct that would
reasonably be expected to result in debarment or exclusion under 21 U.S.C.
Section 335a(a) or 335a(b) or under 42 U.S.C. Section 1320a-7, or sanction by,
suspension, debarment, exclusion or ineligibility to participate in any federal
or state health care program, including Medicare and Medicaid or in any federal
procurement or non-procurement programs, in each case, of or by Seller, any
Divesting Entity or, to the Knowledge of Seller, any director, officer, agent,
or employee of Seller or any Divesting Entity; and

 

(e)               any damage or destruction by fire or other casualty of any
material Purchased Asset or part thereof.

 

provided, however, that the delivery of any notice pursuant to this Section 6.18
shall not limit or otherwise affect the remedies available hereunder to
Purchaser.

 

Section 6.19        Confidentiality. After the Closing Date, Seller shall keep
confidential and not disclose to any third party or use, and shall cause its
Affiliates, the Divesting Entities and Representatives to keep confidential and
not disclose to any third party or use, the Confidential Information, except (a)
as expressly permitted by this Agreement; (b) as necessary to perform this
Agreement; (c) as required by Law; provided, that with respect to disclosure
pursuant to this clause (c), Seller shall notify Purchaser promptly of the
request or requirement so that Purchaser may, at its expense, seek an
appropriate protective order or waive compliance with this Section 6.19, and in
the absence of a protective order or receipt of a waiver hereunder, Seller is,
on the advice of counsel, compelled to disclose such Confidential Information,
Seller may so disclose only that portion of such Confidential Information that
is required based on advice of counsel to be disclosed in connection therewith;
provided, further, that Seller shall use commercially reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded to such
Confidential Information and shall otherwise maintain such Confidential
Information in confidence in accordance with the provisions of this Section
6.19; (d) as necessary to defend, prosecute, arbitrate any indemnification claim
or any litigation or dispute relating to this Agreement; or (e) with respect to
Confidential Information relating to the Business, the Purchased Assets or the
Assumed Liabilities, as reasonably necessary to operate Seller’s Business as
conducted as of the Effective Date and without limitation of any of Seller’s
rights or obligations under this Agreement, provided, that Seller shall not
disclose any Confidential Information to a third party unless such third party
is subject to a confidentiality obligation in favor of Seller no less
restrictive than this Section 6.19.

 

Section 6.20        Covenant Not to Sue. Seller shall not, and Seller shall
cause its Affiliates not to sue, bring claims or initiate other Legal Proceeding
against Purchaser or any of its Affiliates and their respective Representatives,
sublicensees and customers based on, or in connection with, the Infringement or
misappropriation of any IP Rights owned or licensed by Seller, the Divesting
Entities or their Affiliates as a result of Purchaser’s operation of the
Business, Purchaser’s ownership and use of the Purchased Assets or Purchaser’s
assumption of the Assumed Liabilities, in each case, in the same or
substantially similar manner as conducted immediately prior to the Effective
Date, except for any Legal Proceeding contemplated by Article VIII of this
Agreement. Purchaser shall not, and Purchaser shall cause its Affiliates not to
sue, bring claims or initiate other Legal Proceeding against Seller or any of
its Affiliates and their respective Representatives. sublicensees and customers
based on, or in connection with, Seller’s operation of its business with respect
to the Products, except for any Legal Proceeding contemplated by Article VIII of
this Agreement.

 



-44-

 

 

Section 6.21        No Negotiation. Between the Effective Date and the Closing
Date, Seller shall not, and shall not permit any of its Affiliates or
Representatives to, directly or indirectly, solicit, initiate, encourage or
entertain any inquiries or proposals, discuss or negotiate with, provide any
information to, consider the merits of any inquires or proposals from any Person
(other than Purchaser) to enter into any Contract or instrument relating to any
transaction involving, in whole or in part, the Purchased Assets or that would
otherwise compromise the ability of Seller or any Divesting Entity to consummate
the Transactions. Seller shall promptly advise Purchaser, orally and in writing,
of any such inquiry or proposal received from a third party. Seller shall
immediately terminate access of any Person (other than Purchaser, its Affiliates
and Representatives) to any data room (virtual or actual) containing any
non-public information concerning the business, the Product, the Assumed
Liabilities or the Purchased Assets, and shall require such Person to return or
destroy such materials in accordance with the terms of the applicable
confidentiality agreement(s) with respect thereto. Seller agrees that the rights
and remedies for noncompliance with this Section 6.21 shall include having such
provision specifically enforced by a court having equity jurisdiction, it being
acknowledged that any such breach or threatened breach may cause irreparable
injury to Purchaser and that money damages will not provide an adequate remedy
to Purchaser.

 

Section 6.22        Cooperation in Litigation.

 

(a)               Subject to Section 6.19, from the Closing Date until the date
that is eighteen (18) months after the Closing Date, Seller and Purchaser shall,
subject to the terms of this Section 6.22, cooperate with each other in the
defense or prosecution of any Legal Proceedings, examination or audit instituted
prior to the Closing or that may be instituted thereafter against or by either
Party relating to or arising out of the conduct of the Business prior to or
after the Closing (other than Legal Proceedings (i) between Seller and Purchaser
or their respective Affiliates arising out of the Transactions, the Transaction
Documents, the Services Agreement, or the Commercialization Agreement, (ii)
between Purchaser and any counterparty to a settlement agreement in which Seller
executed prior to the Closing, including the Excluded Contract, or (iii) in
which, based on the advice of counsel, a conflict of interest exists between
Seller and Purchaser with respect to such cooperation). In connection therewith,
from and after the Closing Date, each of Seller and Purchaser shall make
available to the other during normal business hours and upon reasonable prior
written notice, but without unreasonably disrupting its business, all records to
the extent relating to the Purchased Assets, the Assumed Liabilities and the
Retained Liabilities held by it and reasonably necessary to permit the defense
or investigation of any such Legal Proceedings, examination or audit (other than
Legal Proceedings between Seller and Purchaser or their respective Affiliates
arising out of the Transactions, the Transaction Documents or the Services
Agreement, with respect to which applicable rules of discovery shall apply), and
shall preserve and retain all such records for the length of time contemplated
by its standard record retention policies and schedules, provided that neither
Seller nor Purchaser shall be obligated pursuant to this Section 6.22 to
disclose any document or information, the disclosure of which would violate the
terms of any binding confidentiality agreements the disclosing party is subject
to. The Party requesting such cooperation shall pay the reasonable out-of-pocket
costs and expenses of providing such cooperation (including legal fees and
disbursements, and including the reasonably necessary costs of any redactions
required in the event requested materials are mixed with other sensitive
information of the disclosing party) incurred by the Party providing such
cooperation and by its officers, directors, employees and agents, and any
applicable Taxes in connection therewith.

 



-45-

 

 

(b)               From and after the Effective Date, Seller shall not settle or
compromise any Legal Proceeding (other than Legal Proceedings between Seller and
Purchaser or their respective Affiliates arising out of the Transactions, the
Transaction Documents or the Services Agreement) arising directly from the
development, commercialization or manufacture of the Products, in each case, by
Seller or its Affiliates after January 9, 2018 and prior to the Closing without
the prior written consent of Purchaser (which consent will not be unreasonably
withheld, delayed or conditioned), if such settlement or compromise would (i)
materially and adversely limit or restrict Purchaser’s rights to commercialize
the Products in the United States following the Closing or (ii) directly impose
any Liability on Purchaser or its Affiliates.

 

Section 6.23        License Assignment and Consent. Seller and Grünenthal
entered into the Consent Agreement, dated January 30, 2020, by and between
Grünenthal and Seller (the “Consent Agreement”). Simultaneous with the execution
of this Agreement, Purchaser shall execute and deliver to Seller a joinder to
the Consent Agreement substantially in the form of the joinder agreement
attached as Exhibit A to the Consent Agreement (the “Consent Agreement
Joinder”), upon which Purchaser shall become a party to the Consent Agreement
and shall be fully bound by, and subject to, all of the terms and conditions of
the Consent Agreement as though Purchaser was an original party thereto
(including with respect to Purchaser’s rights and obligations under the
Assignment Agreement).

 

Section 6.24        Use of Proceeds. Following the Closing, Seller shall make a
tender or other offer of one hundred percent (100%) of Seller’s outstanding
2.50% Convertible Senior Notes Due 2021 and Seller’s 5.00% Convertible Senior
Notes Due 2024 (the “Note Redemption”). The Note Redemption will be commenced as
soon as practicable following the Closing but in any event not later than thirty
(30) days following the Closing Date. Seller shall provide Purchaser with draft
documentation in respect of the Note Redemption at least five (5) Business Days
prior to the commencement of the Notes Redemption.

 

Section 6.25        Filing of Resale Registration Statement. Within thirty (30)
days following the Closing, Purchaser shall file a resale registration statement
on Form S-3 (the “Resale Registration Statement”) for the purpose of registering
under the Securities Act of 1933, the sale of the shares underlying the common
stock warrant issued to Seller under the Commercialization Agreement. Purchaser
will use reasonable best efforts to cause the Resale Registration Statement to
be declared effective as soon as practicable following filing with the SEC, and
in any event within three (3) Business Days following oral confirmation from the
Staff of the SEC that they have no comments (or no further comments) on such
filing. Purchaser’s out of pocket costs and expenses not to exceed $50,000 in
complying with the provisions of this Section 6.25 shall be borne by Seller and
Seller shall promptly reimburse Purchaser for any such amounts following receipt
of an invoice therefor.

 



-46-

 

 

Section 6.26        Services Agreement. At the Closing, the Parties shall, and
shall cause their respective Affiliates, as applicable, to, enter into the
Services Agreement. To the extent there is a conflict between any of the
provisions of this Agreement and the Services Agreement, the provisions of the
Services Agreement shall control with respect to the subject matter thereof.

 

Section 6.27        Non-Competition. Except in accordance with the terms and
conditions of the Transaction Documents and subject to applicable Law, for a
period commencing on the Closing Date and ending on the third (3rd) anniversary
of the Effective Date (the “Restricted Period”), Seller shall not, and shall
cause its Affiliates not to, manufacture, market, exploit, promote, sell or
distribute any pharmaceutical product for which tapentadol is the primary
ingredient (such activities, “Competitive Activity”); provided, however, that
notwithstanding the foregoing, this Section 6.27 shall not restrict Seller or
its Affiliates from (a) acquiring (including by merger or consolidation) a
Person or substantially all of the assets of a Person engaged in Competitive
Activity, provided that such Person’s Competitive Activity represents less than
25% of such Person’s total assets or gross sales, (b) continuing the operation
of a Person or assets acquired pursuant to clause (a) above and (c) beneficially
owning up to 10%, on a fully-diluted basis, of the total equity interests
outstanding of any Person engaged in Competitive Activity. Seller acknowledges
that (i) the agreements set forth in this Section 6.27 (the “Restrictive
Covenants”) impose a reasonable restraint in light of the activities and
business of Seller and its Affiliates as of the Effective Date and the current
business of Purchaser, Seller and their respective Affiliates and (ii) monetary
damages would not be an adequate remedy for any breach of the Restrictive
Covenants and that Purchaser shall therefore be entitled to specific performance
of the Restrictive Covenants (but subject to Section 10.14) to prevent any
violations thereof. In addition, during the Restricted Period, Seller and its
Affiliates will not facilitate or assist any third party in the filing of an
abbreviated new drug application with respect to the Products. Purchaser
acknowledges and agrees that notwithstanding the foregoing, the Restrictive
Covenants shall not apply to any Person who succeeds (by purchase, merger,
consolidation, change of control, operation of Law or otherwise) to all,
substantially all or a majority of the capital stock, assets or business of
Seller or its Affiliates that may already manufacture, develop, distribute,
market, use or sell a product that may compete, directly or indirectly, with any
of the Products. For the avoidance of doubt, the Parties agree that no portion
of the Purchase Price shall be allocated to the covenants set forth in this
Section 6.27.

 

Section 6.28        Release of Liens. Effective as of the Closing, Seller hereby
acknowledges and agrees that any and all Liens in favor of Seller or any of its
Affiliates encumbering the assets of Purchaser or any of its Affiliates pursuant
to the Collateral Agreements (as defined in the Commercialization Agreement)
shall be released and terminated at the Closing. Seller shall use commercially
reasonable efforts to deliver to Purchaser any collateral releases, lien
terminations and instruments of discharge reasonably satisfactory to Purchaser
and its Financing Sources providing for the discharge of any such Liens as of
the Closing Date. At least two (2) Business Days prior to the Closing, Seller
shall deliver or cause to be delivered to Purchaser (or any Person designated by
Purchaser, including any Financing Source) the original unit certificate or
certificates evidencing Purchaser’s equity interests in Collegium NF LLC and
held by Seller or its Affiliates as collateral pursuant to the Collateral
Agreements (as defined in the Commercialization Agreement). Seller authorizes
Purchaser or any of its counsel, representatives or designees on behalf of
Purchaser to prepare and file any UCC-3 termination statements or other
documents necessary to evidence the discharge and release of Seller’s or its
Affiliates’ security interests in and any Liens on the assets of Purchaser or
any of its Affiliates pursuant to the Collateral Agreements.

 



-47-

 

 

Article VII
CLOSING CONDITIONS

 

Section 7.01        Conditions Precedent to Purchaser’s Obligations on the
Closing Date. All of the obligations of Purchaser hereunder to consummate the
Transactions are subject to fulfillment, prior to or at the Closing, of the
following conditions (compliance with which or the occurrence of which may be
waived in whole or in part by Purchaser in writing):

 

(a)               The representations and warranties of Seller contained herein
shall be true and correct on and as of the Closing Date as though made on and as
of the Closing Date (other than representations and warranties made as of a
specified date, which shall be true and correct as of the date specified),
except for breaches and inaccuracies of such representations and warranties
(without giving effect to any limitation as to “materiality,” “material adverse
effect” or “Material Adverse Effect” set forth therein, but giving effect to any
dollar threshold specified therein) that would not reasonably be expected to
have a Material Adverse Effect; provided, that the Fundamental Representations
shall be true and correct in all respects as of the Closing Date as though made
on as and of the Closing Date.

 

(b)               Seller shall have performed and complied in all material
respects with all of its covenants and agreements under this Agreement and the
other Transaction Documents to be complied with and performed by Seller at or
before the Closing.

 

(c)               Seller shall have delivered to Purchaser a certificate in the
form attached hereto as Exhibit E, dated as of the Closing Date and executed by
an authorized officer of Seller, certifying to the effect that each of the
conditions specified above in Section 7.01(a), Section 7.01(b), and Section
7.01(g) is satisfied in all respects (the “Seller’s Officer’s Certificate”).

 

(d)               Seller shall have delivered to Purchaser a certificate of a
Secretary or an Assistant Secretary of Seller in the form attached hereto as
Exhibit F enclosing a copy of (i) its certificate of incorporation certified by
the Secretary of State of the State of Delaware, (ii) its by-laws and (iii) if
applicable, board of director resolutions authorizing Seller to enter into this
Agreement and the other Transaction Documents and to consummate the Transactions
(the “Seller’s Secretary’s Certificate”).

 

(e)               No Law or Governmental Order enacted, entered, promulgated,
enforced, issued or otherwise in effect by any Governmental Authority or other
legal restraint or prohibition preventing, enjoining, restraining or otherwise
prohibiting the performance of this Agreement or the consummation of any of the
Transactions (each, a “Closing Legal Impediment”) shall be in effect.

 



-48-

 

 

(f)                   Seller shall have received and delivered to Purchaser (i)
a payoff letter (the “Payoff Letter”) in customary form, which Payoff Letter
shall (A) indicate the total amount required to be paid to fully satisfy all
principal, interest, prepayment premiums, penalties, breakage costs and any
other monetary obligations then due and payable under the Deerfield Facility as
of the anticipated Closing Date (and the daily accrual thereafter) (the “Payoff
Amount”), (B) state that upon receipt of the Payoff Amount under such payoff
letter, all such indebtedness under the Deerfield Facility and all related loan
documents shall be terminated and (C) provide that all Liens and guarantees in
connection with the Deerfield Facility relating to the assets and properties of
the Business securing the obligations under the Deerfield Facility shall be
released and terminated upon payment of the Payoff Amount on the Closing Date
and (ii) collateral releases, Lien terminations and instruments of discharge in
customary form providing for the discharge of any such Liens under the Deerfield
Facility as of the Closing Date.

 

(g)               Since the Effective Date, there shall have been no events or
occurrences that have resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(h)               Seller shall have signed and delivered, or caused one or more
of its Affiliates, to sign and deliver the documents set forth on Exhibit A.

 

Section 7.02        Conditions Precedent to Seller’s Obligations on the Closing
Date. All of the obligations of Seller hereunder to consummate the Transactions
are subject to the fulfillment, prior to or at the Closing, of the following
conditions (compliance with which or the occurrence of which may be waived in
whole or in part by Seller in writing):

 

(a)               The representations and warranties of Purchaser contained
herein shall be true and correct on and as of the Closing Date as though made on
and as of the Closing Date (other than representations and warranties made as of
a specified date, which shall be true and correct as of the date specified),
except for breaches and inaccuracies of such representations and warranties
(without giving effect to any limitation as to “materiality,” “material adverse
effect” or “Purchaser Material Adverse Effect” set forth therein, but giving
effect to any dollar threshold specified therein) that would not reasonably be
expected to have a Purchaser Material Adverse Effect; provided, that the
Fundamental Representations made by Purchaser shall be true and correct in all
respects as of the Closing Date as though made on as and of the Closing Date.

 

(b)               Purchaser shall have performed and complied in all material
respects with all of its covenants and agreements under this Agreement and the
other Transaction Documents to be complied with and performed by Purchaser at or
before the Closing.

 

(c)               Purchaser shall have delivered to Seller a certificate in the
form attached hereto as Exhibit G dated as of the Closing Date and executed by
an authorized officer of Purchaser certifying to the effect that each of the
conditions specified above in Section 7.02(a) and Section 7.02(b) is satisfied
in all respects (the “Purchaser’s Officer’s Certificate”).

 



-49-

 

 

(d)               Purchaser shall have delivered to Seller a certificate of a
Secretary or an Assistant Secretary of Purchaser in the form attached hereto as
Exhibit H enclosing a copy of (i) its articles of incorporation certified by the
Secretary of State of the Commonwealth of Virginia, (ii) its by-laws and (iii)
board of director resolutions authorizing Purchaser to enter into this Agreement
and the other Transaction Documents and to consummate the Transactions (the
“Purchaser’s Secretary’s Certificate”).

 

(e)               No Closing Legal Impediment shall be in effect.

 

(f)                Purchaser shall have signed and delivered, or caused one or
more of its Affiliates to sign and deliver the documents set forth on Exhibit B.

 

Article VIII
INDEMNIFICATION

 

Section 8.01        Indemnification by Seller. Subject to the provisions of this
Article VIII, Seller agrees to, from and after the Closing, defend, indemnify
and hold harmless Purchaser and its Affiliates and, if applicable, their
respective directors, officers, agents, representatives, employees, successors
and assigns (collectively, the “Purchaser Indemnitees”), from and against any
and all Losses suffered or incurred by Purchaser or any Purchaser Indemnitee to
or to which Purchaser or any Purchaser Indemnitee may be or become subject, to
the extent arising from or relating to (a) any Retained Liability; (b) any
Excluded Asset; (c) any breach by Seller of any of its covenants or agreements
contained in this Agreement or any instruments of assignment delivered on or
prior to Closing in accordance therewith; (d) any breach of any warranty or
representation of Seller contained in this Agreement or in any certificate
delivered by Seller pursuant to Section 7.01 or (e) any of the matters set forth
on Section 8.01(e) of the Disclosure Schedules.

 

Section 8.02        Indemnification by Purchaser. Subject to the provisions of
this Article VIII, Purchaser agrees to, from and after the Closing, defend,
indemnify and hold harmless Seller and its Affiliates and, if applicable, their
respective directors, officers, agents, representatives, employees, successors
and assigns (collectively, the “Seller Indemnitees”), from and against any and
all Losses suffered or incurred by Seller or any Seller Indemnitee or to which
Seller or any Seller Indemnitee may be or become subject to the extent arising
from or relating to (a) any Assumed Liability; (b) any Purchased Asset; (c) any
breach by Purchaser of any of its covenants or agreements contained in this
Agreement or any instruments of assumption delivered on or prior to Closing in
accordance therewith; (d) any breach of any warranty or representation of
Purchaser contained in this Agreement or in any certificate delivered by
Purchaser pursuant to Section 7.02 or (e) any of the matters set forth on
Section 8.02(e) of the Disclosure Schedules.

 

Section 8.03        Notice of Claims. Any Purchaser Indemnitee or Seller
Indemnitee claiming that it has suffered or incurred any Loss for which it may
be entitled to indemnification under this Article VIII (the “Indemnified Party”)
shall give prompt written notice to the Party from whom indemnification is
sought (the “Indemnifying Party”) of the matter, action, cause of action, claim,
demand, fact or other circumstances upon which a claim for indemnification under
this Article VIII (each, a “Claim”) may be based. Such notice shall contain,
with respect to each Claim, such facts and information as are then reasonably
available with respect to such Claim, including a description of the Losses
suffered or incurred by the Indemnified Party, the amount or estimated amount of
such Losses (if known or reasonably capable of estimation) and the method of
computation of such Losses, and a reference to the provisions of this Agreement
in respect of which such Loss shall have occurred. If any Claim is based on any
Legal Proceeding instituted by a third party with respect to which the
Indemnified Party intends to claim any Loss under this Article VIII (a “Third
Party Claim”), the Indemnified Party shall promptly notify (the “Third Party
Claim Notice”), in writing, the Indemnifying Party of such Third Party Claim and
offer to tender to the Indemnifying Party the defense of such Third Party Claim.
A failure by the Indemnified Party to give written notice of and to offer to
tender the defense of any Third Party Claim in a timely manner pursuant to this
Section 8.03 shall not limit the obligation of the Indemnifying Party under this
Article VIII, except (a) to the extent such Indemnifying Party is actually
prejudiced thereby or (b) as provided in Section 8.05.

 



-50-

 

 

Section 8.04        Third Party Claims.

 

(a)               The Indemnifying Party shall have the right, but not the
obligation, exercisable by written notice to the Indemnified Party within thirty
(30) days of receipt of a Third Party Claim Notice from the Indemnified Party
with respect to a Third Party Claim, to assume the conduct and control, at the
expense of the Indemnifying Party and through counsel of its choosing that is
reasonably acceptable to the Indemnified Party, of such Third Party Claim;
provided, however, that the Indemnifying Party shall not be entitled to assume
or maintain control of the defense of such Third Party Claim and shall pay the
fees and expenses of counsel retained by the Indemnified Party if (i) such Third
Party Claim relates to or arises in connection with any criminal Legal
Proceeding, (ii) such Third Party Claim seeks an injunction or equitable relief
against the Indemnified Party or any of its Affiliates, (iii) such Third Party
Claim seeks monetary damages and the sum of the amount of the monetary damages
is greater than twice the maximum amount from which the Indemnifying Party is
required to indemnify the Indemnified Party under this Agreement, (iv) the
Indemnified Party reasonably concludes, based on the advice of counsel, that
there is an irreconcilable conflict of interest between the Indemnifying Party
and the Indemnified Party in the conduct of such defense, (v) such Third Party
Claim would reasonably be expected to impair, in any material respect, any
Indemnified Party’s or its Affiliate’s business or relationships with any of
such Person’s material customers, suppliers or other business relations; or (vi)
after assuming control of such defense, the Indemnifying Party withdraws from
such defense or fails to diligently pursue and maintain such defense.

 

(b)               If the Indemnifying Party is controlling the defense of a
Third Party Claim, the Indemnifying Party may compromise or settle such Third
Party Claim; provided, however, that the Indemnifying Party shall give the
Indemnified Party advance written notice of any proposed compromise or
settlement and shall not, without the prior written consent of the Indemnified
Party, which consent shall not be unreasonably withheld, consent to or enter
into any compromise or settlement that commits the Indemnified Party to take, or
to forbear to take, any action or does not provide for a full and complete
written release by the applicable third party of the Indemnified Party. No
Indemnified Party may compromise or settle any Third Party Claim for which it is
seeking indemnification hereunder without the consent of the Indemnifying Party,
which consent shall not be unreasonably withheld. No Indemnifying Party may
consent to the entry of any judgment that does not relate solely to monetary
damages arising from any such Third Party Claim without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld.

 



-51-

 

 

(c)               Subject to Section 8.04(a), the Indemnifying Party shall
permit the Indemnified Party to participate in, but not control, the defense of
any such Third Party Claim through counsel chosen by the Indemnified Party,
provided that the fees and expenses of such counsel shall be borne by the
Indemnified Party. If the Indemnifying Party elects not to, or is not permitted
to pursuant to Section 8.04(a), control or conduct the defense of a Third Party
Claim, the Indemnifying Party nevertheless shall have the right to participate
in the defense of any Third Party Claim and, at its own expense, to employ
counsel of its own choosing for such purpose.

 

(d)               The Parties shall cooperate in the defense of any Third Party
Claim, with such cooperation to include (i) the retention and the provision to
the Indemnifying Party of records and information that are reasonably relevant
to such Third Party Claim and (ii) reasonable access to employees on a mutually
convenient basis for providing additional information and explanation of any
material provided hereunder.

 

Section 8.05        Expiration. If the Closing shall have occurred, all
covenants, agreements, warranties and representations made herein or in any
certificate delivered in accordance herewith shall survive the Closing.
Notwithstanding the foregoing, all representations, warranties, covenants and
agreements made herein or in any certificate delivered in accordance herewith,
and all indemnification obligations under Section 8.01(c), Section 8.01(d),
Section 8.02(c) and Section 8.02(d) with respect to any such representations,
warranties, covenants or agreements shall (a) in the case of such
representations and warranties other than the Fundamental Representations,
terminate and expire on, and no Legal Proceeding seeking damages or other relief
for breach of any thereof or for any misrepresentation or inaccuracy with
respect thereto, shall be commenced after, the date that is twelve (12) months
after the Closing Date, (b) in the case of the Fundamental Representations,
terminate and expire on, and no Legal Proceeding seeking damages or other relief
for breach of any thereof or for any misrepresentation or inaccuracy with
respect thereto, shall be commenced after, the date that is three (3) years
after the Closing Date, or (c) in the case of any covenants or agreements,
survive indefinitely or for such shorter period of time specified therein, in
each case, unless prior to such date a claim for indemnification with respect
thereto shall have been made, with reasonable specificity, by written notice
given in accordance with Section 8.03.

 

Section 8.06        Certain Limitations. Notwithstanding the other provisions of
this Article VIII, neither Seller nor Purchaser shall have any indemnification
obligations for Losses under Section 8.01(d) or Section 8.02(d), as applicable,
(a) for any individual item where the Loss relating thereto is less than $37,500
(the “De Minimis Amount”) and (b) in respect of each individual item where the
Loss relating thereto is equal to or greater than the De Minimis Amount, unless
the aggregate amount of all such Losses exceeds $3,125,000 (the “Threshold
Amount”), in which event Seller or Purchaser, as applicable, shall be required
to pay the amount of such Losses that exceeds the Threshold Amount, but only to
a maximum amount equal to $28,125,000 (the “Cap”); provided, however, that the
De Minimis Amount, the Threshold Amount and the Cap shall not apply to any
Losses arising or resulting from any breach of any Fundamental Representation;
provided, further, however, that the maximum amount of Losses for which Seller
or Purchaser, as applicable, shall be liable under Section 8.01(d) or Section
8.02(d) for any breach of any Fundamental Representation shall in no event
exceed the Purchase Price. For purposes of determining the amount of any Loss
(but not for determining the existence of any breach, misrepresentation or
inaccuracy with respect to any representation or warranty of Seller), any
qualification as to materiality or Material Adverse Effect set forth in any such
representation or warranty shall be disregarded. Notwithstanding anything to the
contrary in this Agreement, any indemnity for Taxes arising by reason of breach
of a representation or warranty and any Taxes relating to the Purchased Assets
or the Business shall be limited solely to Taxes due and payable for any taxable
period ending on or before the Cutoff Time or any portion of any Straddle Period
ending on the Cutoff Time (determined in accordance with Section 2.10(b)).

 



-52-

 

 

Section 8.07        Sole Remedy/Waiver. Except as set forth in the penultimate
sentence of this Section 8.07 and in Section 10.15, this ARTICLE VIII provides
the sole recourse and exclusive means from and after the Closing by which a
Party may assert and remedy any Losses arising under or with respect to this
Agreement or any certificate or instrument of transfer, assignment or assumption
delivered under this Agreement (or the Financing, the Commitment Documents, the
performance thereof and the transactions contemplated thereby). Notwithstanding
the foregoing, nothing herein shall limit the liability of any Party hereto for
intentional or willful misrepresentation of material facts which constitutes
common law fraud under applicable Laws. With respect to any Losses arising under
or with respect to this Agreement or any certificate or instrument of transfer,
assignment or assumption delivered under this Agreement (or the Financing, the
Commitment Documents, the performance thereof and the transactions contemplated
thereby), each Party agrees that it shall only seek such Losses from the other
Party, and each Party hereby waives the right to seek Losses from or equitable
remedies, such as injunctive relief, against any Affiliate of the other Party or
any director, officer or employee of the other Party, or any Financing Source or
lender to of the other Party (or any of its Affiliates).

 

Section 8.08        Indemnity Payments. In the event that either Party agrees
to, or is determined to have an obligation to, reimburse the other Party for
Losses as provided in this Article VIII, the Indemnifying Party shall promptly
pay such amount to the Indemnified Party in U.S. Dollars via wire transfer of
immediately available funds to the accounts specified in writing by the
Indemnified Party.

 

Section 8.09        Calculation of Damages. Except as otherwise provided in this
Article VIII, in any case where the Indemnified Party subsequently recovers from
its insurance provider(s) or other Person any insurance recovery or other amount
in respect of a matter with respect to which an Indemnifying Party has
indemnified it pursuant to this Article VIII (which, for the avoidance of doubt,
shall not include an amount recovered as a Tax benefit), such Indemnified Party
shall promptly pay over to the Indemnifying Party the amount so recovered (after
deducting therefrom the full amount of the expenses incurred by it in procuring
such recovery and any taxes payable thereon), but not in excess of any amount
previously so paid by the Indemnifying Party to or on behalf of the Indemnified
Party in respect of such matter.

 

Section 8.10        Tax Treatment of Indemnity Payments. Any indemnity payment
under this Agreement shall be treated as an adjustment to the purchase price for
Tax purposes unless otherwise required by applicable Law.

 



-53-

 

 

 

Section 8.11        No Consequential Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, WITH THE EXCEPTION OF RELIEF MANDATED BY STATUTE OR
ANY BREACH OF Section 6.19, NO PARTY SHALL BE LIABLE TO OR OTHERWISE RESPONSIBLE
TO THE OTHER PARTY OR ANY AFFILIATE OF THE OTHER PARTY FOR LOST REVENUES OR
PROFITS DAMAGES OR INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR
MULTIPLIED DAMAGES THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
PERFORMANCE OR BREACH HEREOF OR ANY LIABILITY RETAINED OR ASSUMED HEREUNDER;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE CONSTRUED TO PRECLUDE
RECOVERY IN RESPECT OF ANY LOSS DIRECTLY INCURRED OR SUFFERED FROM THIRD PARTY
CLAIMS.

 

Article IX
TERMINATION

 

Section 9.01        Termination.

 

(a)               Mutual Termination. This Agreement may be terminated at any
time prior to the Closing by mutual written agreement of Purchaser and Seller.

 

(b)               Termination by Purchaser.

 

(i)                 This Agreement may be terminated by Purchaser at any time
prior to the Closing, if (A) Seller shall have breached or failed to comply, in
any material respect, with any of Seller’s covenants or agreements contained in
this Agreement or (B) there shall have been a breach of or inaccuracy in any
material respect when made with one or more of the representations or warranties
of Seller contained in this Agreement and, in the case of clauses (A) and (B)
above, such breach, failure or inaccuracy would give rise to the failure of a
condition set forth in Section 7.01 to be satisfied, which breach, failure or
inaccuracy is not cured (if capable of being cured prior to the Closing) within
thirty (30) days (or by the Outside Date, if sooner) after receiving notice
thereof from Purchaser; provided, that Purchaser may terminate this Agreement
pursuant to this Section 9.01(b)(ii) only if at the time of termination (x)
Purchaser is not in material breach of any of its representations, warranties,
covenants or agreements contained in this Agreement and (y) Purchaser has
satisfied those conditions set forth in Section 7.02 required to be satisfied by
it (other than those conditions that by their terms are to be satisfied by
actions taken at the Closing, each of which is capable of being satisfied at the
Closing).

 

(ii)              This Agreement may be terminated by Purchaser if the Closing
shall not have occurred on or before the Outside Date; provided, however, that
(A) Purchaser may terminate this Agreement pursuant to this Section 9.01(b)(ii)
only if at the time of termination (x) Purchaser is not in material breach of
any of its representations, warranties, covenants or agreements contained in
this Agreement and (y) Purchaser has satisfied those conditions set forth in
Section 7.02 required to be satisfied by it (other than those conditions that by
their terms are to be satisfied by actions taken at the Closing, each of which
is capable of being satisfied at the Closing) and (B) Purchaser may not
terminate this Agreement pursuant to this Section 9.01(b)(ii) during the
pendency of any Legal Proceeding brought by Seller for specific performance of
Purchaser’s obligation to consummate the Closing pursuant to Section 10.15.

 



-54-

 

 

(iii)            This Agreement may be terminated by Purchaser at any time prior
to the Closing, if a final, non-appealable Closing Legal Impediment shall be in
effect; provided, that Purchaser may not rely upon this Section 9.01(b)(iii) to
terminate this Agreement if Purchaser’s failure to fulfill any obligation or
condition under this Agreement materially contributed to the cause of such
Closing Legal Impediment.

 

(c)                Termination by Seller.

 

(i)                 This Agreement may be terminated by Seller at any time prior
to the Closing, if (A) Purchaser shall have breached or failed to comply, in any
material respect, with any of Purchaser’s covenants or agreements contained in
this Agreement or (B) there shall have been a breach of or inaccuracy in any
material respect when made with one or more of the representations or warranties
of Purchaser contained in this Agreement, in the case of clauses (A) and (B),
such breach, failure or inaccuracy would give rise to the failure of a condition
set forth in Section 7.02 to be satisfied, and Seller shall have given Purchaser
a reasonable opportunity to cure (if capable of being cured prior to the
Closing) any such failure or inaccuracy to so comply before the Closing, which
breach, failure or inaccuracy is not cured (if capable of being cured prior to
the Closing) within thirty (30) days (or by the Outside Date, if sooner) after
receiving notice thereof from Seller; provided, that Seller may terminate this
Agreement pursuant to this Section 9.01(b)(ii) only if at the time of
termination (x) Seller is not in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement and (y) Seller
has satisfied those conditions set forth in Section 7.01 required to be
satisfied by it (other than those conditions that by their terms are to be
satisfied by actions taken at the Closing, each of which is capable of being
satisfied at the Closing).

 

(ii)              This Agreement may be terminated by Seller if the Closing
shall not have occurred on or before the Outside Date; provided, that (A) Seller
may terminate this Agreement pursuant to this Section 9.01(c)(ii) only if at the
time of termination (x) Seller is not in material breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
and (y) Seller has satisfied those conditions set forth in Section 7.01 required
to be satisfied by it (other than those conditions that by their terms are to be
satisfied by actions taken at the Closing, each of which is capable of being
satisfied at the Closing) and (B) Seller may not terminate this Agreement
pursuant to this Section 9.01(c)(ii) during the pendency of any Legal Proceeding
brought by Purchaser for specific performance of Seller’s obligation to
consummate the Closing pursuant to Section 10.15.

 



-55-

 

 

(iii)            This Agreement may be terminated by Seller if (i) all of the
conditions set forth in Section 7.01 shall have been satisfied or waived (other
than those conditions that by their nature are to be satisfied by actions taken
at the Closing, provided that each of which is capable of being satisfied at the
Closing if the Closing were to occur at such time), (ii) Purchaser shall not
have received the proceeds of the Financing, (iii) Purchaser shall have failed
to consummate the Closing by the date the Closing is required to have occurred
pursuant to Section 3.01 and, in the event such failure occurs more than five
(5) Business Days prior to the Outside Date, such failure shall not have been
cured within five (5) Business Days after written notice thereof has been given
by Seller to Purchaser, (iv) at the time of termination, Seller is not in
material breach of any representations, warranties, covenants or agreements
contained in this Agreement, and (v) Seller is ready, willing and able to
consummate the Closing; provided, that Seller may not rely upon this Section
9.01(c)(iii) to terminate this Agreement if Seller’s material breach of any
representations, warranties, covenants or agreements contained in this
Agreement, even if subsequently cured, directly caused Purchaser’s failure to
receive the proceeds of the Financing within the time period specified by this
Section 9.01(c)(iii).

 

(iv)             This Agreement may be terminated by Seller at any time prior to
the Closing, if a final, non-appealable Closing Legal Impediment shall be in
effect; provided, that Seller may not rely upon this Section 9.01(c)(iv) to
terminate this Agreement if Seller’s failure to fulfill any obligation or
condition under this Agreement materially contributed to the cause of such
Closing Legal Impediment.

 

Section 9.02        Effect of Termination.

 

(a)               In the event of the valid termination of this Agreement in
accordance with Section 9.01, and with the exception of this Section 9.02,
Section 6.05, Section 6.19 and Article X, this Agreement shall become void and
have no effect and neither Party shall have any liability to the other Party or
to such other Party’s Affiliates or Representatives in respect of this Agreement
except, for the avoidance of doubt, for the obligations of the Parties contained
in this Section 9.02, Section 6.05, Section 6.19 and in Article X; provided,
however, that nothing herein shall limit the liability of any Party hereto for
intentional or willful misrepresentation of material facts which constitutes
common law fraud under applicable Laws or for any willful breach whereby the
breaching Party both intended to take or fail to take the action giving rise to
the breach and had knowledge that such action or inaction would constitute a
breach of this Agreement.

 



-56-

 

 

(b)               In the event that (x) Seller exercises its right to terminate
this Agreement pursuant to Section 9.01(c)(iii) or (y) Purchaser exercises its
right to terminate this Agreement pursuant to Section 9.01(b)(ii) at a time when
Seller would otherwise have been entitled to terminate this Agreement pursuant
to Section 9.01(c)(iii) but for such termination by Purchaser, Seller shall be
entitled to receive an amount equal to $7,500,000 (the “Purchaser Termination
Fee”), payable by Purchaser no later than five (5) Business Days after notice of
such termination, by wire transfer of immediately available funds (it being
understood that in no event shall Seller be entitled to receive the Purchaser
Termination Fee on more than one occasion or at all if Purchaser consummates the
Transactions). Each of the Parties acknowledges and agrees that (A) the
agreements contained in this Section 9.02(b) are an integral part of the
Transactions and that, without these agreements, Seller would not enter into
this Agreement and (B) the payment by Purchaser of the Purchaser Termination Fee
is not a penalty. If Purchaser fails to promptly pay the Purchaser Termination
Fee when due, and in order to obtain such payment, Seller commences a Legal
Proceeding against Purchaser for payment of the Purchaser Termination Fee, (i)
Purchaser shall reimburse Seller for any reasonable, customary and documented
out-of-pocket legal and other third party fees and expenses (the “Additional
Expenses”) incurred by Seller in connection with such Legal Proceeding within
thirty (30) days of a final non-appealable judgment in such Legal Proceeding
that Purchaser is required to pay the Purchaser Termination Fee to Seller or
(ii) Seller shall reimburse Purchaser for any Additional Expenses incurred by
Purchaser in connection with such Legal Proceeding within thirty (30) days of a
final non-appealable judgment in such Legal Proceeding that Purchaser is not
required to pay the Purchaser Termination Fee to Seller.

 

(c)               In the event that either Purchaser or Seller exercises its
right to terminate this Agreement pursuant to Section 9.01(b)(ii) or Section
9.01(c)(ii), as applicable, and at the time of such termination, the Subject
Condition shall not have been satisfied or waived, Purchaser shall be entitled
to receive an amount equal to $7,500,000 (the “Seller Termination Fee”), payable
by Seller no later than five (5) Business Days after notice of such termination,
by wire transfer of immediately available funds (it being understood that in no
event shall Purchaser be entitled to receive the Seller Termination Fee on more
than one occasion or at all if the Transactions are consummated). Each of the
Parties acknowledges and agrees that (A) the agreements contained in this
Section 9.02(c) are an integral part of the Transactions and that, without these
agreements, Purchaser would not enter into this Agreement and (B) the payment by
Seller of the Seller Termination Fee is not a penalty. If Seller fails to
promptly pay the Seller Termination Fee when due, and in order to obtain such
payment, Purchaser commences a Legal Proceeding against Seller for payment of
the Seller Termination Fee, (i) Seller shall reimburse Purchaser for any
Additional Expenses incurred by Purchaser in connection with such Legal
Proceeding within thirty (30) days of a final non-appealable judgment in such
Legal Proceeding that Seller is required to pay the Seller Termination Fee to
Purchaser or (ii) Purchaser shall reimburse Seller for any Additional Expenses
incurred by Seller in connection with such Legal Proceeding within thirty (30)
days of a final non-appealable judgment in such Legal Proceeding that Seller is
not required to pay the Seller Termination Fee to Purchaser.

 



-57-

 

 

(d)               Notwithstanding anything to the contrary in this Agreement or
otherwise, if Seller exercises its right to terminate the Agreement pursuant to
Section 9.01(c)(iii) or is otherwise entitled to payment of the Purchaser
Termination Fee pursuant to Section 9.02(b), the sole and exclusive remedy of
Seller against Purchaser or any Financing Source in respect of this Agreement
shall be to collect the Purchaser Termination Fee (and, if applicable, the
Additional Expenses), and upon payment of such amount by Purchaser, (i)
Purchaser shall have no further liability or obligation to Seller (whether at
law, in equity, in contract, in tort or otherwise) relating to or arising out of
this Agreement and (ii) Seller shall not be entitled to bring or maintain any
Legal Proceeding against Purchaser or any Financing Source arising out of or in
connection with this Agreement (or the abandonment or termination thereof). For
the avoidance of doubt, no Financing Source will have any liability to Seller or
its Affiliates relating to or arising out of this Agreement or the Financing or
in respect of any oral representations made or alleged to be made in connection
herewith or therewith, whether at law or in equity, in contract, in tort or
otherwise.

 

(e)               In the event this Agreement shall be terminated in accordance
with Section 9.01 (other than a termination giving rise to Seller’s right to
receive the Purchaser Termination Fee pursuant to Section 9.02(b)) and, at such
time, a Party is in material breach of or default under any term or provision
hereof, such termination shall be without prejudice to, and shall not affect,
any and all rights to damages that the other Party may have hereunder.

 

Article X
MISCELLANEOUS

 

Section 10.01    Notices. All notices or other communications hereunder shall be
deemed to have been duly given and made if in writing and if served by personal
delivery upon the Party for whom it is intended, delivered by registered or
certified mail, return receipt requested, or by a national overnight courier
service, or sent by facsimile (provided that notice by facsimile is promptly
confirmed by telephone confirmation thereof and receipt is confirmed by the
sending facsimile machine), to the Person at the address set forth below, or
such other address as may be designated in writing hereafter, in the same
manner, by such Person:

 

to Seller and any Divesting Entity:

 

Asssertio Therapeutics, Inc.

100 South Saunders Rd., Suite 300

Lake Forest, IL 60045

Attention:   Legal Department

Telephone: 224.419.7106

Facsimile:   510.744.8001

 

with copies to:

 

Gibson, Dunn & Crutcher LLP

555 Mission St.

San Francisco, CA 94105

Attention:   Ryan Murr

Email:         rmurr@gibsondunn.com

Telephone: 415.393.8200

 

to Purchaser:

 

Collegium Pharmaceutical, Inc.

100 Technology Center Drive, Suite 300

Stoughton, MA 02072

Attention:   Shirley Kuhlmann

                    Executive Vice President and General Counsel

Email:         skuhlmann@collegiumpharma.com

Telephone: (781) 232-0774

 



-58-

 

 

with a copy to:

 

Pepper Hamilton LLP

3000 Two Logan Square

Philadelphia, PA 19103

Attention:   Jennifer Porter

Email:          porterj@pepperlaw.com

Telephone:  (215) 981-4339

Facsimile:   (215) 689-4692

 

All notices and other communications under this Agreement shall be deemed to
have been received (a) when delivered by hand, if personally delivered; (b) one
(1) Business Day after being sent, if delivered to a national overnight courier
service; or (c) when sent, if sent by facsimile or email, with a confirmation of
receipt or transmittal.

 

Section 10.02    Amendment; Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (a) in the case of an amendment, by Purchaser and Seller and (b) in the
case of a waiver, by the Party against whom the waiver is to be effective
provided, that Section 8.07, Section 9.02(d), Section 10.02, Section 10.03, this
Section 10.07, Section 10.10 and Section 10.15 (and the related definitions)
shall not be amended in a manner that is materially adverse to the Financing
Sources without the prior written consent of all Financing Sources. No failure
or delay by either Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

Section 10.03    Assignment. Neither Party may assign any of its rights or
obligations under this Agreement, without the prior written consent of the other
Party, except that (a) each Party may, without consent of the other Party,
assign this Agreement and its rights or obligations under this Agreement, in
whole or in part, (i) to one or more of its Affiliates, (ii) in connection with
any transaction the primary purpose of which is to change its domicile, (iii)
after the Closing (or the termination of this Agreement), in connection with a
sale, merger, consolidation, change of control or similar transaction of such
Party, whether by sale of stock, merger, sale of all or substantially all of
such Party’s assets, operation of Law or otherwise, or (iv) to any lender of
such Party or purchaser of securities used to finance the Transactions as
collateral security to secure the obligations of any indebtedness of Purchaser
and (b) Purchaser may assign this Agreement and its rights or obligations under
this Agreement, in whole or in part, with the prior written consent of Seller
(which such consent shall not be unreasonably withheld, conditioned or delayed),
to a third party at least as creditworthy as Purchaser, in connection with the
transfer or sale of all or substantially all of the Purchased Assets or the
Business, whether by sale of stock, merger, sale of assets, operation of Law or
otherwise; provided, however, that no such assignment by either Party shall
relieve such Party of any of its obligations hereunder and no assignment shall
be made by Purchaser to the extent that it results in any incremental Taxes for
Seller (or its Affiliates) in respect of the transactions contemplated by this
Agreement. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. Any purported assignment in violation of this Section
10.03 shall be null and void.

 



-59-

 

 

Section 10.04    Entire Agreement. This Agreement, together with the Exhibits
and Schedules expressly contemplated hereby and attached hereto (which are
hereby incorporated by reference), and the other agreements and certificates
delivered in connection herewith (including the other Transaction Documents and
the Confidentiality Agreement), contains the entire agreement between the
Parties with respect to the Transactions and supersedes all prior agreements or
understandings between the Parties. Other than the Confidentiality Agreement,
the Transaction Documents are intended to define the full extent of the legally
enforceable agreements, covenants, undertakings, representations and warranties
of the Parties, and no promise, representation or warranty, written or oral,
which is not set forth explicitly in such agreements is intended by either Party
to be legally binding. Each of the Parties acknowledges that, in deciding to
enter into this Agreement and the other Transaction Documents and to consummate
the Transactions, none of them has relied upon any statements or
representations, written or oral, other than those explicitly set forth herein
or therein.

 

Section 10.05    Commercialization Agreement. Effective as of the Closing, the
Commercialization Agreement shall be terminated, provided that the following
articles and sections of the Commercialization Agreement shall survive such
termination: Article I (Definitions); Section 2.1(a)(i) and Section 2.1(a)(ii)
(Depomed Acuform Patents Licenses); Section 2.3(Transfers) (solely with respect
to the Transferred Assets (as defined in the Commercialization Agreement), the
Commercialization Agreement Assumed Liabilities and the Commercialization
Agreement Retained Liabilities); Section 2.8 (Allocation of Purchase Price);
Section 2.9 (Certain Taxes); Section 3.2(c)(v) and Section 3.2(c)(vi) (Financial
Responsibility for CMO Supply Agreements); Section 3.2(e)(iv) (Limitation of
Liability under CMO Supply Agreements); Section 7.3 (Payments on Annual Net
Sales) (solely with respect to obligations of Purchaser with respect to any
amounts to be swept from gross sales and paid to Seller or to Grünenthal under
the Commercialization Agreement in respect of the period through the Closing);
Section 7.4 (Maintenance of Records) (with respect to the time period therein);
Section 7.6 (Payments); Section 8.3 (Product Returns, Rebates and Chargebacks);
Section 10.3 (Warranty Disclaimer), Section 11.1 (Acuform Patent Prosecution and
Maintenance), Section 11.2 (Acuform Patent Infringement), Article 12
(Indemnification) (including, for the avoidance of doubt, with respect to the
indemnification obligations of either Party in respect of any breach of a
Fundamental Representation (as defined in the Commercialization Agreement)),
Article 13 (Confidentiality and Publicity), Article 15 (Notices), and Article 17
(Miscellaneous). Notwithstanding the foregoing termination, Purchaser shall
continue to be liable and responsible to satisfy its payment and expense
reimbursement obligations to Seller and any third parties under the
Commercialization Agreement that arose prior to the Closing in accordance with
the terms thereof. Termination of the Commercialization Agreement shall not
relieve either party of any obligations that accrued prior to such termination,
including accrued payment obligations, to the extent such obligations remain
unsatisfied. For clarification, this Section 10.05 is the sole provision that
governs the survival of articles and sections of the Commercialization Agreement
after its termination, and the Parties agree that Section 9.7 (Effects of
Termination) of the Commercialization Agreement, or any other section therein
that purports to address survival thereunder, shall not govern articles and
sections of the Commercialization Agreement after its termination. Termination
of the Commercialization Agreement shall be without prejudice to (A) any
remedies which any party may then or thereafter have thereunder or at law or in
equity, (B) a party’s right to receive any payment accrued under the
Commercialization Agreement prior to the termination date but which becomes
payable thereafter and (C) either party’s right to obtain performance of any
obligations provided for in this Section 10.05. in each of clauses (A), (B) and
(C), with respect to the provisions which expressly survive termination pursuant
to this Section 10.05. Notwithstanding anything to the contrary herein, the Long
Term Collaboration Agreement (as defined in the Commercialization Agreement)
shall survive termination of the Commercialization Agreement.

 



-60-

 

 

Section 10.06    Fulfillment of Obligations. Any obligation of a Party to the
other Party under this Agreement, which obligation is performed, satisfied or
fulfilled by an Affiliate of such Party, shall be deemed to have been performed,
satisfied or fulfilled by such Party.

 

Section 10.07    Parties in Interest. This Agreement shall inure to the benefit
of and be binding upon the Parties and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any Person other than Purchaser, Seller, the Divesting Entities and the
Indemnified Parties, or their successors or permitted assigns, any rights or
remedies under or by reason of this Agreement. The Financing Sources are
intended third-party beneficiaries of, and may enforce, the provisions of
Section 8.07, Section 9.02(d), Section 10.02, Section 10.03, this Section 10.07,
Section 10.10 and Section 10.15.

 

Section 10.08    Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the Transactions are consummated, all other costs and
expenses incurred in connection with this Agreement and the Transactions shall
be borne by the Party incurring such expenses.

 

Section 10.09    Schedules. The disclosure of any matter in any Schedule to this
Agreement shall be deemed to be a disclosure for the purposes of the Section or
subsection of this Agreement to which it corresponds in number and each other
Section and subsection of this Agreement to the extent such disclosure is
reasonably apparent on the face thereof to be relevant to such other Section or
subsection. The disclosure of any matter in any Schedule to this Agreement shall
expressly not be deemed to constitute an admission by any Party, or to otherwise
imply, that any such matter is material for the purposes of this Agreement,
could reasonably be expected to have a Material Adverse Effect or a Purchaser
Material Adverse Effect, as applicable, or is required to be disclosed under
this Agreement.

 

Section 10.10    Governing Law; Jurisdiction; No Jury Trial.

 

(a)                        This Agreement and all matters relating to the
interpretation, construction, validity and enforcement of this Agreement,
including any Legal Proceeding arising under or related in any way to this
Agreement, the relationship of the Parties or the Transactions shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to the conflicts of law, principles or rules of such state, to the extent
such principles or rules are not mandatorily applicable by statute and would
permit or require the application of the laws of another jurisdiction provided,
that any action, cause of action, claim, cross-claim or third-party claim of any
kind or description, whether in law or in equity, whether in contract or in tort
or otherwise, against any Financing Source in any way relating to this Agreement
or any of the transactions contemplated hereby, or any dispute arising out of or
relating in any way to the Financing, the Commitment Documents, the performance
thereof or the transactions contemplated thereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 



-61-

 

 

(b)                        Each of the Parties irrevocably agrees that any Legal
Proceeding arising out of or relating to this Agreement brought by any Party or
its successors or assigns against any other Party shall be brought and
determined in the Court of Chancery of the State of Delaware, provided that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then any such Legal Proceeding may be brought in any federal court
located in the State of Delaware or any other Delaware state court. Each of the
Parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such Legal Proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
Parties agrees not to commence any Legal Proceeding relating thereto except in
the courts described above in Delaware, other than actions in any court of
competent jurisdiction to enforce any judgment, decree or award rendered by any
such court in Delaware as described herein. Each of the Parties further agrees
that notice as provided herein shall constitute sufficient service of process
and the parties further waive any argument that such service is insufficient.
Each of the Parties hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any Legal Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the courts in Delaware as described herein for
any reason, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the
Legal Proceeding in any such court is brought in an inconvenient forum, (ii) the
venue of such Legal Proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Notwithstanding
anything to the contrary in this Section 10.10(b), each of the parties hereto
agrees that it will not bring or support any action, cause of action, claim,
cross-claim or third-party claim of any kind or description, whether in law or
in equity, whether in contract or in tort or otherwise, against any Financing
Source in any way relating to this Agreement or any of the transactions
contemplated by this Agreement, including any dispute arising out of or relating
in any way to the Financing, the Commitment Documents, the performance thereof
or the transactions contemplated thereby, in any forum other than the Supreme
Court of the State of New York, County of New York, or, if under applicable law
exclusive jurisdiction is vested in the federal courts, the United States
District Court for the Southern District of New York (and appellate courts
thereof).

 

(c)                        Waiver of Jury Trial. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM INVOLVING ANY FINANCING SOURCE (AND THEIR RESPECTIVE AFFILIATES)).

 



-62-

 

 

Section 10.11    Prevailing Party. If there shall occur any dispute or
proceeding among the Parties relating to this Agreement or the transactions
contemplated hereby, the non-prevailing Party shall pay all reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) of the prevailing
Party.

 

Section 10.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and together shall
constitute one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party, it being understood that both Parties need not sign the same
counterpart. This Agreement, following its execution, may be delivered via
telecopier machine or other form of electronic delivery, which shall constitute
delivery of an execution original for all purposes.

 

Section 10.13    Headings. The heading references herein and the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

Section 10.14   Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
term or other provision of this Agreement, or the application thereof to any
Person or any circumstance, is invalid, illegal or unenforceable, (a) a suitable
and equitable provision shall be substituted therefore in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity, illegality or unenforceability, nor shall such
invalidity, illegality or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.

 

Section 10.15    Specific Performance.

 

(a)               The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in the Court of Chancery of the State of Delaware, provided, that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then in any state or federal court located in the State of Delaware,
this being in addition to any other remedy to which such Party is entitled at
law or in equity. Each of the parties hereby further waives (a) any defense in
any action for specific performance that a remedy at law would be adequate and
(b) any requirement under any law to post security as a prerequisite to
obtaining equitable relief.

 



-63-

 

 

(b)               Notwithstanding anything to the contrary herein, Seller shall
only be entitled to seek specific performance of Purchaser’s obligation to
consummate the Closing in the event that (i) all of Seller’s conditions in
Section 7.01 have been satisfied or waived (other than those conditions that by
their nature are to be satisfied at the Closing, each of which is capable of
being satisfied assuming a Closing would occur) at the time when the Closing
would have occurred, (ii) the Financing shall (x) have been consummated upon the
terms set forth in the Commitment Documents and the proceeds of the Financing
shall be available to fulfill Purchaser’s obligations under this Agreement with
respect to the Purchase Price or (y) the Financing Sources shall have confirmed
in writing that the Financing will be available to be consummated substantially
contemporaneously with the Closing as confirmed in writing by the Financing
Sources, (iii)  Seller has irrevocably confirmed that if specific performance is
granted and the Purchase Price is funded in accordance with Section 2.05(a),
then the Closing will occur and (iv) Purchaser fails to consummate the Closing
on the date the Closing was required to have occurred within five (5) Business
Days following delivery of written notice from Seller certifying as to the
foregoing. For the avoidance of doubt, while Seller may pursue both a grant of
specific performance of the type provided in the preceding sentence and monetary
damages or the payment of the Purchaser Termination Fee under Section 9.02(b),
under no circumstances shall Seller be permitted or entitled to receive both a
grant of specific performance of the type contemplated by the preceding sentence
and monetary damages, including all or any portion of the Purchaser Termination
Fee.(c)

 

[remainder of page intentionally blank]

 



-64-

 

 

IN WITNESS WHEREOF, the Parties have executed or caused this Asset Purchase
Agreement to be executed as of the Effective Date.

 

  ASSERTIO THERAPEUTICS, INC.           By: /s/ Arthur J. Higgins     Name:
Arthur J. Higgins     Title: President and Chief Executive Officer

 



-65-

 

 

IN WITNESS WHEREOF, the Parties have executed or caused this Asset Purchase
Agreement to be executed as of the Effective Date.

 

  Collegium pharmaceutical, Inc.           By: /s/ Joseph Ciaffoni     Name:
Joseph Ciaffoni     Title: President & Chief Executive Officer

 



-66-

 

 

Exhibit A

 

 

SELLER CLOSING DELIVERABLES

 

(a)A receipt for payment of the Purchase Price at Closing;

 

(b)A good standing certificate for Seller;

 

(c)Seller’s Officer’s Certificate;

 

(d)Seller’s Secretary’s Certificate;

 

(e)An executed bill of sale in the form attached hereto as Exhibit J (the “Bill
of Sale”), dated as of the Closing Date;

 

(f)An executed instrument of assignment and assumption in the form attached
hereto as Exhibit K (the “Assignment and Assumption”) dated as of the Closing
Date;

 

(g)Executed trademark assignment in the forms attached hereto as Exhibit L (with
assignments in recordable form to be delivered after the Closing) (the “IP
Assignments”), dated as of the Closing Date;

 

(h)The Seller FDA Transfer Letters, dated as of the Closing Date;

 

(i)The Payoff Letters; and

 

(j)A duly executed counterpart to the Services Agreement;

 





 

 

Exhibit B

 

PURCHASER CLOSING DELIVERABLES

 

(a)The Purchase Price;

 

(b)A good standing certificate for Purchaser;

 

(c)Purchaser’s Officer Certificate;

 

(d)Purchaser’s Secretary Certificate;

 

(e)The executed Bill of Sale, dated as of the Closing Date;

 

(f)The executed Assignment and Assumption, dated as of the Closing Date;

 

(g)The executed IP Assignments, dated as of the Closing Date;

 

(h)The Purchaser FDA Transfer Letters, dated as of the Closing Date;

 

(i)Executed exemption certificates identified by Seller prior to the Closing;

 

(j)The Consent Agreement Joinder; and

 

(k)A duly executed counterpart to the Services Agreement.

 





 